Name: Commission Implementing Regulation (EU) NoÃ 891/2011 of 1Ã September 2011 amending Council Regulation (EC) NoÃ 194/2008 renewing and strengthening the restrictive measures in respect of Burma/Myanmar
 Type: Implementing Regulation
 Subject Matter: international affairs;  international trade;  Asia and Oceania
 Date Published: nan

 7.9.2011 EN Official Journal of the European Union L 230/1 COMMISSION IMPLEMENTING REGULATION (EU) No 891/2011 of 1 September 2011 amending Council Regulation (EC) No 194/2008 renewing and strengthening the restrictive measures in respect of Burma/Myanmar THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 194/2008 of 25 February 2008 renewing and strengthening the restrictive measures in respect of Burma/Myanmar and repealing Regulation (EC) No 817/2006 (1) and in particular Article 18(1)(b) thereof, Whereas: (1) Annex V to Regulation (EC) No 194/2008 lists the entities covered by certain export, financing and investment restrictions under that Regulation. (2) Annex VI to Regulation (EC) No 194/2008 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (3) Council Decision (EU) No 2011/504/CFSP (2) of 16 August 2011 replaces Annexes I, II of Council Decision 2010/232/CFSP of 26 April 2010 (3). Regulation (EC) No 194/2008 gives effect to Council Decision 2010/232/CFSP to the extent that action at Union level is required. Annexes V, and VI to Regulation (EC) No 194/2008 should therefore be amended accordingly. (4) In the case of the individuals identified in Annex IV of Council Decision 2011/239/CFSP, the effects of their listing in Annex II of the same Decision are suspended. Accordingly it is not appropriate to include their names in Annex VI of Regulation (EC) No 194/2008. (5) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force on the day of its publication, HAS ADOPTED THIS REGULATION: Article 1 1. Annex V to Regulation (EC) No 194/2008 is replaced by the text of Annex I to this Regulation. 2. Annex VI to Regulation (EC) No 194/2008 is replaced by the text of Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 September 2011. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 66, 10.3.2008, p. 1 (2) OJ L 212, 18.8.2011., p. 1. (3) OJ L 105, 27.4.2010, p. 22 ANNEX I ANNEX V List of enterprises in Burma/Myanmar referred to in Articles 7 and 15 and engaged in the industries mentioned in Article 7(4) Note: Aliases or variations in spelling are denoted by aka  (also known as) WOOD & LUMBER Name Date of listing 19.11.2007 1 Alkemal Representative Office, 142 A Dharmazedi Rd, Bahan, Yangon 2 Asia Wood Co Ltd 24 Myawaddy Min Gyi St, Industrial Zone (4) Hlaing Tha Yar, Yangon 3 Aung Chanthar 1018 Myittar St, Ward 9, SOKAA, Yangon 4 Aung Gonyi 9B Ngwe Kyar Yan Yeithka, SOKAA, Yangon 5 Aung Khant Phyo Coop Ltd 144A Kyaikwine Pagoda Rd, Ward 3, MYGNN, Yangon 6 Aung Khin & Sons 1-3, Thikhwa Pan St, corner of Zaygyi St, KMDGG, Yangon 7 Aung Kyin 11 Mani MaybKhalar St, KMDGG, Yangon 8 Aung Thein Bo Manufacturing Co Ltd 30 Salin St, Kyeemyindaing, Yangon 9 Aung Zeya 33 Seikkan Industrial Zone, HLTAA, Yangon 10 Aye Myittar 67 Theingyi St, KMDGG, Yangon 11 Aye Myittar 1820/21-22 P. Moe Nin St, HLTAA, Yangon 12 Beautiful Wood Industry Co Ltd 251, Room 5, Maha Bandoola St, corner of 46th St, BTHHGG, Yangon 13 C.D. Industries & Construction Co Ltd 105(b) Parami Rd, Mayangon, Yangon 14 Chantha Rm 3, corner of Waizayandar Rd & Thitsar Rd, SOKAA, Yangon 15 Coffer Manufacturing Co Ltd Rm (803), 8th floor, Myaing Hay Wun Condo, Kyaik Wine Pagoda Rd, Mayangon, Yangon 16 Dagon Timber Ltd, 262-264, Rm A03-01, Dagon Centre, Pyay Rd, Myayangone, Sanchaung, Yangon 17 Diamond Mercury Co Ltd Bldg 2, Rm 21/22, Pyay Rd, 8th mile junction, Mayangon, Yangon 18 Diamond Mercury Wood Products Ltd Plot 42-98, Sethmu 6th St, Industrial Zone, (1), SPTAA, Yangon 19 Family 798, 10th St, Myothit Ward (B), Insein, Yangon 20 Forest Products Joint Venture Corporation Ltd 422-426 Strand Rd, FJV Commercial Centre, Botahtaung, Yangon 21 Friend 300 A-B, Yarzardirit St, Ward 72, SDGNN, Yangon 22 Green Gold Industrial Co Ltd 209 Than Thu Mar Rd, 23 Ward, Thingankyunm, Yangon 23 Hi-Tech Forest Industries Co Ltd 216/222 Rm 7B, Maha Bandoola St, Bo Myet Hu Housing, Pazundaung, Yangon 24 Hla Shwe, U & Family 18/19 64 Ward, Industrial Zone 2, South Dagon, Yangon 25 Hong Kong Nu San International Co Ltd 120 (twin B), Waizayanda Housing Complex, Waizayanda Rd, TGKNN, Yangon 26 Htay 145 Kanaung Lane (7) NOKAA, Yangon 27 Htoo Furniture, a.k.a. Htoo Wood Products, a.k.a. Htoo Wood based Industry, a.k.a. Htoo Wood 21 Thukha Waddy Rd, Yankin Township, Yangon 28 Htoo Trading Co Ltd 5 Pyay Rd, Hlaing, Yangon 29 Khaing Su Thu Trading and Inustrial Co Ltd 205 Myin Wun U Aung Thu St, Industrial Zone 2, Hlaing Tha Yar, Yangon 30 Khine Industries 42 Ba Maw Ah in Wun St, Industrial Zone 3, Hlaing Tha Yar, Yangon 31 Kyi Kyi Saw Mill & Wood Trading 55 Thameinbayan Rd, Tamwe, Yangon 32 Lay Pyay Hnyin Manufacturing co Ltd 168 Set Hmu 1st St, Industrial Zone 1 Shwe Pyi Tha, Yangon 33 Lin Shing Co Ltd (Myanmar) 42-93 Khayay St, corner of Sethmu 6th St, Ind Zone (1), SPTAA, Yangon 34 Lin Win Co Ltd 89 Hnin Si Kone Rd, Ahlone, Yangon 35 Maha Nandar Co Ltd 90 Thudhamar St, NOKAA, Yangon 36 Miba Gon Shein 709, corner of Hlawga St, Ward 21 SDGNN, Yangon 37 Mingala Family 107 Thumana St, South Ward 2, TKAA, Yangon 38 Myanmar Channel Quest International Co Ltd 42-242 Kanaung Myinthar Gyi 4th ST, Ind Zone (1), SPTAA, Yangon 39 Myanmar May Kaung Wood Based Industry Co Ltd 288-290, 0905 MWEA Tower, Shwedagon Pagoda Rd, Dagon, Yangon 40 Myanmar Shwe Hintha International Co Ltd 226, Blk 18, Bo Tayza St, shwe Paukkan Ind Zone, NOKAA, Yangon 41 Myanmar Singh Ltd 18-20 Botahtaung Lane (4), Botahtaung, Yangon 42 Myanmar Touchwood Ltd 805, 37 La Pyat Wun Plaza, Alan Pya Pagoda Rd, Dagon, Yangon 43 Myanmar WoodMart Co Ltd Room 504, Bldg 29, Shine Tower II, Gyo Phyu St, MTNTT, Yangon 44 Myotaw 492-493 Sethmu Zone Patt St, Ind Zone 2, Ward 64, SDGNN, Yangon 45 Nay Chi Tun Family 4 Thumingalar Rd, TGKNN, Yangon 46 Nay Chi Tun Family, 729 Laydauntkan St, TGKNN, Yangon 47 New Brothers Co Ltd 302a Set Hmu 1st St, Industrial Zone 1, Shwe Pyi Tha Yangon 48 New Telesonic Co Ltd 94 Than Chat Wun U Nyunt St, Dagon Port Ind City, Zone 1, SPTAA, Yangon 49 New Telesonic Wood & General Trading 218 (B) 36th St, KTDAA, Yangon 50 Ngwe Zaw, 728 Ayarwaddy St, Ind Zone 2, SDGNN, Yangon 51 Nilar 118 Waizayadanar Rd, Ward 8, SOKAA, Yangon 52 Phan Nay Wun Co Ltd 47, Room 8-8 Sawbwagyigon, Insein, Yangon 53 RCC Co Ltd 65 Upper Pazundaing Rd, Pazundaing, Yangon 54 San Family 1349-1351 Ind Zone 2nd St, SDGNN, Yangon 55 San Family 790 Pyinma Myaing Rd, Ward A, TGKNN, Yangon 56 Scantrade Co Ltd 422-426 4th floor, Strand Rd, FJV Commercial Centre, Botahtaung, Yangon 57 Sein Mandaing 1155-1156 Thudhamar St, Ward 2 NOKAA, Yangon 58 Shwe Chain Trading co Ltd Rm 619 6th floor, Nyaung Pin Lay Zay Plaza, Lanmadaw, Yangon 59 Shwe Hlaing Bwar 462-463 Yaw A Twinn Wun U Pho HlaingSt, HLTAA, Yangon 60 Shwe Wel Htay 6 Thmar Deikdi St, Kyauk Myaung, Tamwe, Yangon 61 Shwe Yi Oo 113C 4th ST, Panchansu Ward, SPTAA, Yangon 62 Swe Myo 86 Yadanar St, Ward 8, SOKAA, Yangon 63 Swe Thadar 78 Innwa St, Shwe Pauk Kan Ind Zone, Ward 18, NOKAA, Yangon 64 Taw Win Family Co Ltd 355 U Wisara Rd, Sauchaung, Yangon Name of director: Ko Ko Htwe 65 Teak Farm Industries Co ltd 122a Da Pae Yin Wun Htauk U Mye St, Industrial Zone 2, Hlaing Tha Yar, Yangon 66 Toenayar Co Ltd 91 (1st floor) MyanmaGonyi St, Kandawgalay, MTNTT, Yangon 67 United Internation Group (UIG) Corner of West Race Course Rd & Sayasan Rd, Kyaikksan Ward, Yankin, Yangon 68 Win 383 Hla Theingi St, HLTAA, Yangon 69 Win Enterprise Ltd 66 Hlay Thin Ah Twin Wun U Chein St, Industrial Zone 2, Hlaing Tha Yar, Yangon 70 Win Kabar International Timber Trading Top of 6th St, Ward 8, SOKAA, Yangon 71 Yangon Wood Industries Ltd Next to Plywood Factory no 2, Bayint Naung Rd, Ward 4, Hlaing, Yangon 72 Ye Yint Aung 156 Waizayanda St, Ward 11, SOKAA, Yangon 73 YN Co Ltd 120A Ind Zone, 10th St, Ind Ward, SPTAA, Yangon 74 Zambu Yadana Co Ltd 377/379 Bo Sun Pat St, Pabedan, Yangon WOOD INDUSTRIES 75 Aung Chan Tha Services Co Ltd 708 Kyuntaw Zay Condo, Bargayar Rd, SCHGG, Yangon 76 Hau Hau Parquet & Wood Based Industries Pte Ltd 135, 1st floor, 41st St, BTHGG, Yangon 77 Hein Soe Co Ltd 54 corner U Shwe Bin St & Phan Chat Wun U Shwe Ohn St, Ind Zone 3, SPTAA, Yangon 78 Laural Ltd, Room 37, Bldg 233, Anawrahta Rd, corner of 54th St, Pazundaung, Yangon 79 Myanmar Yunnan Wood Ind Co Ltd 238 Thityar Pin St, Thuwanna, TGKNN, Yangon 80 Myanmar-Nc WoodWork Co Ltd Steel Mill Compound, West Ywama Ward, Insein, Yangon 81 Myint Soe (U) 42/280 Kanaung St, SPTAA, Yangon 82 National Wood Industry Ltd 113 Waizayandar Rd, Ward 16/2, TGKNN, Yangon 83 Scansia Myanmar Ltd Blk 42/300-301, Sethmu 1 St, Ind Zone, SPTAA, Yangon 84 Super Chen Co Ltd 88A, 3rd floor, AnawrahtaRd, KTDAA, Yangon 85 Teak World Co Ltd 110 Waizayanda Garden Housing, Yeiktha 4th St, TGKNN, Yangon 86 Win Kabar International Timber Trading 89 Waizayanda 3rd St, SOKAA, Yangon 87 Win Yadanar 58, A-B, Loikaw St, Ind Zone 1, SDGNN, Yangon 88 Wood Rich Manufacturing 349A ZeyarKaymar St, 8 Mile, MYGNN, Yangon 89 Hi-Tech Forest Industries Co Ltd A 1-2, 62nd St Sethmu, Mandalay 90 Myanmar Yunnan Wood Industries Co Ltd 137-138 corner of Pho Yazar St & 62nd St, Ind Zone 1, Pyi Gyi Tagun Tsp, Mandalay 91 Taiho 124, 78th St, between 36th St & 37th St, Mandalay 92 Banner Wood Based Industry 17A Padamyar Industrial Zone Sagaing Division WOOD WORKING MACHINES 93 East Union Woodworking Machinery Co Ltd 288/290, Room (906), Shwedagon Pagoda Rd, MWEA Tower, Dagon, Yangon 94 Khin Maung Nyunt Trading Co Ltd 506/508 Mogok St, Industrial Zoner 1, South Dagon, Yangon 95 Phan Nay Wun Co Ltd B5, Bayint Naung Rd, Shwe Padak Yeik Mon, Mamayut, Yangon TIMBER EXPORTERS Name Date of listing 19.11.2007 96 Green Hardwood Enterprise Ltd 422-426 8th floor, Strand Rd, FJV Commercial Centre, Botahtaung, Yangon 97 Kappa International Timber Trading Ltd 288/290, Rm (103), 1st floor, Shwedagon Pagoda Rd, M.W.E.A. Tower, Dagon, Yangon 98 Mayar (H.K) Ltd 37, Rm (703/4), Level (7), Alanpya Pagoda Rd, La Pyayt Wun Plaza, Dagon, Yangon 99 Sein Yadanar Wut Hmon Co Ltd 16 Bahosi Housing, Lanmadaw, Yangon 100 Timber Land Intl Ltd 158/168, Room 11, 1st Floor, Maha Bandoola Garden St, Kyauktada, Yangon 101 Timber World Ltd 173, 31st St, Pabedan, Yangon TIMBER 102 AAA 6th St, (8) ward, South Okkalapa, Yangon 103 Academy 108 Htar Nar St, Makyeedan (North East) Ward, KMDGG, Yangon 104 Arkar San 336, No 4 Main Rd, SPTAA, Yangon 105 Asia Win Mfrg Co Ltd 170-176, #704 (7th flr), MGW Centre, Bo Aung Kyaw St, BTHGG, Yangon 106 Aung Aye (u) & Sons 4-5 Anawrahta Rd, Ind Zone (5), HLTAA, Yangon 107 Aung Bawga 91(B) 3rd St, Industrial Zone, (8) ward, South Okkalapa, Yangon 108 Aung Chan Tha 10 Hlaw Kar St, (55) Ward, South Dagon, Yangon 109 Aung Family 118, 2nd St, Industrial Zone, (8) Ward, South Okkalapa, Yangon 110 Aung Gabar Timber 79, 6th Lane, Ward (8), SOKAA, Yangon 111 Aung Htet 72, Nat Sin St, Kyeemyindaing, Yangon 112 Aung Khant Phyo 25, Kyaik Waing Pagoda Rd, (3) Ward, Mayangon, Yangon 113 Aung Kyaw Thein 15(a), 4th St, Industrial Zone, 8 Ward, South Okkalapa, Yangon 114 Aung Kyaw Thein 229 Waizayantar Rd, (11) Ward, South Okkalapa, Yangon 115 Aung Theikdi 13, 6th St, Ward (8), Ind. Zone, South Okkalapa Tsp, Yangon 116 Aung Thitsar 991 Myittar St, South Okkalapa, Yangon 117 Aung Thukha 41 Waizayantar Rd, (9) Ward, South Okkalapa, Yangon 118 Aung Thukha (1) 70/70(a) 1st St, South Okkalapa, Yangon 119 Aung Thukha (2) 124/125 2nd St, Industrial Zone, (8) Ward, South Okkalapa, Yangon 120 Aung Thukha (3) 123/126 3rd St, (8) Ward, South Okkalapa, Yangon 121 Aung Thukha 71-B/72(a) 1st St, South Okkalapa, Yangon 122 Aung Wood Working Enterprise Ltd Bldg. 3, Rm# 004, (G/F), Waizayanta Rd, Thingangyun Tsp, Yangon 123 Aye, U & Sons 351, Bo Tuay Za St, Shwe Park Kan Industrial Zone, North Okkalapa, Yangon 124 Aye, U & Sons 481 Waibargi Rd, Ward L, NOKAA, Yangon 125 Aye, U & Sons 126 Than Chat Wun U Nyunt St, Industrial Zone, SPTAA, Yangon 126 Ayes Family Ltd 92 (A-C-D), AFL Building, Kaba Aye Pagoda Rd, BHNN, Yangon 127 Bamaw Veneer & Timber Products Co Ltd 44 Mya Taung Wun Gyi U Hmo St, Industrial Zone 3, SPTAA, Yangon 128 Banner Wood Based Industry Co Ltd 136, (1st Flr.), 36th St, Kyauktada Tsp, Yangon 129 Bawga Mandaing 41, 2nd St, Industrial Zone, (8) Ward, South Okkalapa, Yangon 130 Chan Nyein Ko 899, Lay Daunk Kan Rd, Nga Moe Yeik Ward, Yangon 131 Chantha 90(A/B) 2nd St, Industrial Zone, (8) Ward, South Okkalapa, Yangon 132 Chantha Gyi 72, Bo Thura St, Zaygi (East Ward), KMDGG, Yangon 133 Cheung Hing Timber Co 106-108, Hnin Zin Gon Rd, Ahlone Tsp., Yangon Name of director: P C Chun 134 China Hope Holding 18 Bo Yar Njunt St, DGNN, Yangon 135 Conqueror Trading Co Ltd C-04-03 Building, 262/264, 4th floor, Dagon Centre, Pyay Rd, Yangon 136 Doh Bamar 23-27 Nat Sin St, corner of Salin St, KMDGG, Yangon 137 Doh Lokehar 514 Zabu Thiri 1st St, Ward (6/west) TKAA, Yangon 138 Ever Green Wood Int'l Co Ltd Public Construction Compound, Myittar St, Ward (14/1), South Okkalapa Tsp, Yangon 139 Family (1) 1011 Thudamar St, (2) Ward, North Okkalapa, Yangon 140 Five Oceans Co Ltd Bldg 63-64 (B), Bahosi Housing, Bogyoke Aung San Rd, LMDWW, Yangon 141 Forest Product JV Branch (Upper Myanmar) 37b 26th b St, between 64th St and 65th St, Mandalay 142 GIG Japan Co Ltd 25 Golden Valley, BHNN, Yangon 143 Great Summit Int'l Service Co Ltd 176-178, Banyardala Rd, Mingalar Taung Nyunt Tsp, Yangon 144 Greenline Myanmar Group Co Ltd (GMG) 202, U Wisara Rd, Dagon Tsp, Yangon 145 Green Treasure Wood Co Ltd 8-6 River View Housing, Ahlone Kannar Rd, AHLNN, Yangon 146 Green Treasure Wood Co Ltd Plot 42, 287-289 Sethmu 6th St, Ind Zone 1 SPTAA, Yangon 147 Hein 24 Kyaung Gyi St, Kyeemyindaing, Yangon 148 Hein Htet Aung 188a Waizayander Rd, Qtr, 11, SOKAA, Yangon 149 Hein Soe Co Ltd 23 Shwe Pone Nyet Yeikmon, Bayint Naung Rd, KMYTT, Yangon 150 Hla Kyi, U Family 356 Bo Tay Za St, Shwe Park Kan Industrial Zone, North Okkalapa, Yangon 151 Hla Kyi, U & Family 452 Mya Yadanar St, (Kha) Ward, North Okkalapa, Yangon 152 Hla Shwe, U & Family 223 Banyadala Rd, Tamwe, Yangon 153 Hlaing Family 8-A Myittar St, Ward 11, SOKAA, Yangon 154 Hmine (U) & Sons 248-249 Makkhayar Minthargyi St, NOKAA, Yangon 155 Htet 989 Myittar St, (9) Ward, South Okkalapa, Yangon 156 Htet Htet Aung 430 Thitsar Rd, Ward 10 SOKAA, Yangon 157 Htun Htun Tauk 13B, Mingalar St, Nant-tha Gone Ward, ISNN, Yangon 158 Imperial Builders Co Ltd 46 Eaingyi St, PZDGG, Yangon 159 Kaung Thant 62 Nat Sin St, KMDGG, Yangon 160 Kaw-Lin  Kathar 1058 Zay St, Ward 7, TKAA, Yangon 161 Khin Hninsi (Daw) 33 Hantharwaddy St, KMYTT, Yangon 162 Khin Myanmar Trading 865 Myittar St, SOKAA, Yangon 163 Kyan Taing Aung 30, Thamine Station St, Mayangon, Yangon 164 Kyan Taing Aung Waizanyantar Rd, (9) Ward South Okkapala, Yangon 165 Kyaw 209, Banyadala Rd, Tamwe, Yangon 166 Kyaw Soe San 819 Waizayantar Rd, Ward (9), South Okkalapa, Yangon 167 Kyaw Than Construction Co Ltd 139 (G/F), Bogalay Zay St, BTHGG, Yangon 168 Kyi Kyi 2 Laeyar Shwe Myay, Myittar Nyunt Ward, TMWEE, Yangon 169 La Yaung Lin Co Ltd 25-29 Yadanar Rd, Ward 16-2, TGKNN, Yangon 170 Lal Way (1) 3-4 P. Moe Nin St, Ward 5, HLTAA, Yangon 171 Lal Way (2) 3-147 Anawrahta Rd, Industrial Zone 5, HLTAA, Yangon 172 Light World Co Ltd 619, (Right) 6th Flr., Blk-A, Nyaung Pin Lay Plaza, Lanmadaw Tsp, Yangon 173 Lucky Hand Co Ltd 13 148th St, MTNTT, Yangon 174 Maesod Forestry Ltd 69 Sule Pagoda Rd, PBDNN, Yangon 175 Maha Engineering Co Ltd 20-251, Seikkantha St, KTDAA, Yangon 176 Maha Thit Min Co Ltd 51 (B), Pyay Rd, 7 ½ Mile, MYGNN, Yangon 177 Mandalar Win Sawmill Co Ltd 262-264, C (10-1), Dagon Centre, Pyay Rd, SCHGG, Yangon 178 Market System Trading (MST Co Ltd) 501 (C), Dagon Centre, SCHGG, Yangon 179 Miba Myittar 115/116 2nd St, Industrial Zone, (8) Ward, South Okkalapa, Yangon 180 Miba Myittar 110/111 2nd St, Industrial Zone (8) Ward, South Okkalapa, Yangon 181 Mingalar 28 (B), Zaygyi St, KMDGG, Yangon 182 Minn Wun Industries Co Ltd 196, Bogyoke Aung San Rd, BTHGG, Yangon 183 Moe Intl Co Ltd 196, Bogyoke Aung San Rd, BTHGG, Yangon 184 Momentum Trading Co Ltd 21-A, corner of U Phoe Hlaing St and Hla Theingi St Ind. Zone (3), SPTAA, Yangon 185 Mya Gabar Co Ltd 106-108, Sint-oh-dan St, LTAA, Yangon 186 Myan Aung Myin Intl Co Ltd E-50, FMI City, Sagawah 4th St, HLTAA, Yangon 187 Myanmar China Hardwood Products Co Ltd 422-426, Strand Rd, corner of Botahtaung Pagoda Rd, BTHGG, Yangon 188 Myanmar China Hardwood Products Co Ltd Ward (22), SDGNN, Yangon 189 Myanmar Development Intl Co Ltd 53-61, Strand Rd, corner of Theinbyu Rd, BTHGG, Yangon 190 Myanmar Technologies Industry Co Ltd 1389-1391, Hlaing River Rd, Ind. Zone (2), Ward (63), SDGNN, Yangon 191 Myanmar Timber Enterprise Myanma Timber Enterprise Head Office, Ahlone, Yangon 192 Myanmar Timber Enterprise 504-506, Merchant Rd, KTDAA, Yangon 193 Myint 970, Yadanar St, SOKAA, Yangon 194 Myitmakha Intl Trading Ltd 55-64 Mingalardon Garden, Yangon Ind, MDNN, Yangon 195 Myodaw Eain Yar 1080, Shukhintha Rd, East Ward 6, TKAA, Yangon 196 Naing Lay (U) 7, 139th St, TMWEE, Yangon 197 Ngwe Nan Taw 119-120, 3rd St, Ward (8), Ind. Zone, SOKAA, Yangon 198 Ngwe San Eain 22-23 (A), U Wisara Rd, NDGNN, Yangon 199 Nifty Intl Co Ltd Rm #7, Bldg 30-A, Yaw Min Gyi Rd, DGNN, Yangon 200 Nitco Industrial Co Ltd 175, (G/F), 47th St, BTHGG, Yangon 201 Nyo (Daw) Family 113/8, Oakkyin Station St, HLGG, Yangon 202 OAC 289, Rm #10, East Yankin, YKNN, Yangon 203 Ohn Kywe & Co Ltd 81, Harkhar St, Ind. Zone (1), SDGNN, Yangon 204 Pacific Rim Asia Co Ltd (PRA) 145 (E), Thiri Mingalar St, 8th Mile, MYGNN, Yangon 205 Padamyar Construction and Woodworks Co 19-20, Bahosi Complex, Bogyoke Aung San Rd, LMDWW, Yangon 206 Pioneer Venture Ltd 7-8, Bahosi Housing, Bogyoke Aung San St, LMDWW, Yangon 207 San Aye (U), 531-B, Myittar St, corner of Thihathu St, SOKAA, Yangon 208 San Myint, U Family 9, 139th St, Tamwe, Yangon 209 Sanfoco Wood Industries Ltd 1B, Plot-22, Pinma Thit Seik St, SDGNN, Yangon 210 Sein Pan Myaing 1019, Rm (2), Waizayantar Rd, (9) Ward, South Okkalapa, Yangon 211 Shadow 990, Myittar St, Ward (9), SOKAA, Yangon 212 Shwe Gon Thar Trading Suite 297, Bo Sun Pat St, Pabedan Tsp, Yangon 213 Shwe Hinthar 70 Waisayanter Rd, (9) Ward, South Okkalapa, Yangon 214 Shwe Me Co Ltd 79-81, 1st Flr., Rm # 102, Central Tower, Anawratha Rd, KTDAA, Yangon 215 Shwe Me Industry Ltd 51-52, corner of Panle Wun U Shwe Bin St & Twin Thin Tke Wun U Tun Nyo St, SPTAA, Yangon 216 Shwe Nandaw F-306, Pauk Pagoda St, Ward (6), 8th Mile, MYGNN, Yangon 217 Shwe Ni Timber Co Ltd 12, 14th St, LMDWW, Yangon 218 Shwe Nyaung Pin 109, Arthawka St, Ward (13), Hlaing Tsp, Yangon 219 Shwe Nyaung Pin 71, Bago River St, Ward (58), DGSKNN, Yangon 220 Shwe Pearl Ngwe Pearl 730-731, Ayarwaddy St, Ind. Zone (2), SDGNN, Yangon 221 Shwe Takhar 347-354, Bo Tayza St, Shwe Paukkan Ind. Zone, NOKAA, Yangon 222 Shwe Tha Min 816 Waisayanter Rd, (9) Ward, South Okkalapa, Yangon 223 Shwe Tha Pyay Co Ltd 5 (B-3), Yankin Centre, YKNN, Yangon 224 Shwe Thit 5(a), 6th St, Industrial Zone, (9) Ward, South Okkalapa, Yangon 225 Shwe Twin Wah 46, Bo Hmu Ba Htoo St, NDGNN, Yangon 226 Shwe Wah Tun 26/27 Chin Dwin St, Industrial Zone (2), South Dagon, Yangon 227 Shwe Yi Moe 227(a) Banyadala Rd, Tamwe, Yangon 228 Silver Born Trading Ltd 71, Rm# 11, Bo Yar Nyunt St, DGNN, Yangon 229 SK Wood Industries Ltd 82-C, Pyay Rd, 7 ½ Mile, MYGNN, Yangon 230 Soe Junction of Thitsar St, & Station Rd, Near Moe Kaung Pagoda Rd, Kanbe, Yankin Tsp, Yangon 231 Soe 453, Top of Nga-mo-Yeik 5th St, Thingankyun Tsp, Yangon 232 Soe Thiri Co Ltd 808, Kyaw Thu St, Ward (9), South Okkalapa Tsp, Yangon 233 Southern Myanmar Timber Co Ltd 4 (A-2), Padaethar St, Myaynigon, SCHGG, Yangon 234 Special 53, Kyuntaw St, Sanchaung Tsp, Yangon 235 Sun Myint & Association 70 (K), Ngwe Wut Hmon Ward, BHNN, Yangon 236 T&M Group Decoration Centre 5, Lion City Food Centre, Bayint Naung Rd, KMYTT, Yangon 237 TKK Int'l Ltd 127, (G/F), 51st St, Pazundaung Tsp, Yangon 238 Than Hlaing (U) 105, Arthawka St, Ward (13), HLGG, Yangon 239 Than Hlaing (U) 55(A), Arthawka St, Ward (13), HLGG, Yangon 240 Than Tun 1055, 7th Zay St, Ward (6), TKAA, Yangon 241 Thiha 4 Than Thu Mar Rd, Bo Tayze Ward, Thangankyun, Yangon 242 Thiri Khit Tayar 68 (B), Waizayandar Rd, Ward (11), SOKAA, Yangon 243 Thiri Yadanar Myint 61, 27th St, PBDNN, Yangon 244 Thu Htet Thar 52, Nat Sin St, KMDGG, Yangon 245 Tin Aung (U)-Tun Hla (Daw) 280-C, corner of Waizayanda Rd & Byamaso Rd, SOKAA, Yangon 246 Tin Oo (U) Brothers No. 18 & 29, 5th St, Ward (5), Ind. Zone SOKAA, Yangon 247 Tin Shwe U & Brothers 112(C ) Arthawka St, (15) Ward, Hlaing, Yangon 248 Tin Win Tun Co Tin Win Tun Int'l Trading Co Ltd Bldg. C-1, Rm 002, Strand Rd, Thiri Mingalar Garden Housing, Loot Latt Yay Ward, Ahlone Tsp, Yangon 249 Top Winner 26 (B-3), Bo Yar Nyunt St, DGNN, Yangon 250 TPS Garden Furniture 22/2 (B), Khattar St, SCHGG, Yangon 251 Tri Vadana Enterprise 99, 3-D, U Aung Kain Lane, Than Lwin St, BHNN, Yangon 252 Tun Family 1030/1031 Thu Mingstar (Thumingalar) St, (16/1) Ward, South Okkalapa, Yangon 253 Tun Nay Lin Rm #003, Bldg B-2, 215 Banyadala Rd, Tamwe, Yangon 254 Tun Nay Lin Family 6, 139th St, Ma-U-Gone, Tamwe, Yangon 255 Tun Pwar 1055-1056, Maung Makan Kanthar St, Ward (19), SDGNN, Yangon 256 Uni Brothers Co Ltd 28, 49th St, BTHGG, Yangon 257 Vivid Media 27, Wardan St, Lanmadaw Tsp, Yangon 258 Win 59-60, corner of Khaymarthi Rd & A-ma-rar St, Ind. Zone, NOKAA, Yangon 259 Win Enterprise 158, Rm# (6-C), Kyaikkasan Rd, TMWEE, Yangon 260 Win Enterprise Co Ltd 166, Ahlon Rd, AHLNN, Yangon 261 Win Kabar Trading Co Ltd 146, Sint-oh-dan St, Ward (4), LTAA, Yangon 262 Win Marlar Aung Trading Co Ltd Bldg. 5, Rm# 202, Thiri Mingalar Housing, Ahlone Tsp, Yangon No. (G-5), A/C, Hpoyarzar St, Pyigyitagun Township, Industrial Zone (12), Mandalay Name of director: Win Ko 263 Win Yadanar Ent. Co Ltd Saya San Rd, corner of West Race Course Rd, Kyaikkasan Ward, YKNN, Yangon 264 Wint Wint 345 Kanaung Min Tha Gyi St, Shwe Pauk Kan Industrial Zone, North Okkalapa, Yangon 265 Wood Industry (Myanmar) Ltd 71, Rm# 11, Bo Yar Nyunt St, DGNN, Yangon 266 Wood Rich Co Ltd 223, Kyaington St, Ind Zone (1), SDGNN, Yangon 267 Wood Working Machinery Co Ltd 4, Baya Theikdi St, HLGG, Yangon 268 Wood World Trading Ent. Ltd 19, Myay Nu St, SCHGG, Yangon 269 Wunna 144/148 Hlaw Kar St, (55) Ward, South Dagon, Yangon 270 Yadanar Moe Co Ltd 502 Olympic Tower (3), Lay DaunkKan Rd, Thingankyun, Yangon 271 Yadanar Moe Co Ltd Pa-50, Blk 38 (Extension), Pyihtaungsu Main Rd, NDGNN, Yangon 272 Yadanar Shwe Sin Min Co Ltd 349-A, Zeyar Kaymar St, 8th Mile, MYGNN, Yangon 273 Yaung Ni Oo 764, Yadanar St, Ward (16/1), TGKNN, Yangon 274 Yee Shin Co Ltd 25-26, Bahosi Housing, Lanmadaw, Yangon 275 Yinmar Myat Noe Co Ltd 120-A, Ind. Zone, SPTAA, Yangon 276 Yinmar Myat Noe Co Ltd 73 (A), Unversity Ave Rd, BHNN, Yangon 277 Yoma 5(b) Myittar St(11) Ward, South Okkalapa, Yangon 278 Yoma 351, Myittar St, Ward (17), SOKAA, Yangon 279 Yoma Timber Trading 1010, Myittar St, Ward (9), South Okkalapa Tsp, Yangon 280 Yoma Timber Trading 110-B, 2nd St, Ward (8), Ind. Zone, South Okklapa Tsp, Yangon 281 Yoma Timber Trading 12, 6th St, Ward (8), Ind. Zone, South Okklapa Tsp, Yangon 282 Ywet Hla 3(A) 6th St, Industrial Zone, (8) Ward, South Okkalapa, Yangon 283 Zaw 87, Yadanar St, Ward (8), SOKAA, Yangon 284 Zaw Enterprise Ltd 9-11 54th St, BTHGG, Yangon 285 Zenith Myanmar Advantage (ZMA) 50, Latha St, LTAA, Yangon 286 Zin Yaw 132/133, No. 4 Main Rd, SPTAA, Yangon Mandalay 287 Ayegabar Timber Co Ltd 282, corner of 81st and 23rd St, Mandalay 288 Golden Hook Co Ltd 7, Sitha St, Oh Bo St, Mandalay 289 Myanmar Teak Wood Ind. Co Ltd No. 2 Sawmill, Amarapura Tsp. Mandalay 290 Myanmar Timber Enterprise A.D.B. (1), At the foot of Mandalay Hill, Mandalay 291 Upper Myanmar Wood and Lumber Co-op (Branch) 37 (B), 27th (B) St, between 64th St and 65th St, Mandalay 292 Pyi See Pwar Ltd 71-Hta, 10th St, between 74th St & 75th St, Oo Boketaw Qtr., Mandalay 293 Yee Shin Co Ltd 287, 82nd St, between 27th St & 28th St, Mandalay 294 Tun Family 105-106, Bogyoke Nay Win St, Thanlyin 295 Mahar Kyaw Mahar Co Ltd 5, Nayapati Sithu St, Salin Tsp, Magway 296 Thiri Khit Tayar 106, 7th St, Mingalar Ward, Pyinmana 297 Asia Green Co Ltd (Myanmar Golden Green Ind. Co Ltd) 12-A, Bawdi Yeiktha St, BHNN. Yangon 298 Aung Myat Phyo Intl Co Ltd 15, 11th St, (5) Ward, LMDWW, Yangon 299 Ayeyar Hinthar Trading Co Ltd 104-106, Yetagon Tower, Lower Kyeemyindaing Rd, KMDGG. Yangon 300 Chin Su Myanmar Co Ltd - May Flower Plywood Factory, Block 6, Industrial Zone, 17 Qr, Oktha Myothit, Bago 301 Chit Po Co Ltd 77, Inya Rd, KMYTT, Yangon 302 Co-operative Export & Import Enterprise (CEIE, Ministry of Cooperatives) Building No. 16, Nay Pyi Daw 303 Golden One Star Co Ltd No. B3 (601, Aung Zeya Complex), Ahlone St & corner of Kanar Rd, Ahlone Tsp., Yangon 304 Great Apex Int'l Co Ltd [Precious Woods PTE Ltd] 339 (Rm 1203), 12th Flr, Bogyoke Aung San Rd, corner of Sule Pagoda Rd, Sakura Tower, Ward (1), KTDA, Yangon 305 Green Laurel PMCT Trading 189/195 (Rm 4/B), 4th Flr, Pansodan St, Pansodan Tower, KTDA, Yangon 306 Kaung Myat Co Ltd 422/426, 8th Flr, Strand Rd, FJVC Center, Ward (4) BTHG, Yangon, Myanmar 307 Lucre Wood Co Ltd No. 39/40, Bogyoke Aung San Rd, Bahosi Compound, Lanmadaw Tsp., Yangon 308 MAF Co Ltd 493, Shwe Hninsi St, 8 1/2 Mile, Mayangone Tsp., Yangon 309 Manaw Phyu Co Ltd N. 42, Pyi Htaung Su Yeik Thar St, Dagon Tsp., Yangon 310 MRT Co Ltd 22/A, Kaba Aye Pagoda Rd, Koh Minn Koh Chin Ward, BHN, Yangon 311 Myanmar Korea Timber Int'l Ltd 22, Yaw Min Gyee St, Yaw Min Gyi Ward, DGN, Yangon 312 Myat Mekin Co Ltd N. 46, Theitpan St, Ahlone Tsp., Yangon 313 Nan Thar Phyu Pioud Co Ltd No. 309, 3rd Floor, Tower B, Myaing Hay Wun Condominium, Kyaik Wine Pagoda Rd, Mayangone Tsp., Yangon 314 Nature Timber Trading Co Ltd Olympic Hotel, National Swimming Pool Compound, U Wisara Rd, Dagon Township, Yangon 315 NTC Co Ltd 33-37, 2nd St, LMDWW, Yangon 316 Pacific Timber Enterprise 106-108, Hnin Zin Gon Rd, Ahlone Tsp., Yangon 317 Pann Thi Trading Co Ltd 12, (G/F), Delta Plaza, East Shwegondaing Rd, BHNN, Yangon 318 Pyrex Trading Co Ltd 190-192, Rm# 05/H, (5th Flr.), Dagon Tower, Shwegondaing (West) St, BHNN, Yangon 319 San Sharr Family Co Ltd Bldg. No. 1, Room No. 201, 2nd Floor, Mingalar Sin Min Housing, Ahlone Tsp., Yangon 320 Tah Moe Hnye' Chan Thar Commerce Co Ltd (TMHC) 18/A, 3rd Flr, Koh Min Koh Chin Rd, ~ Saw Maha St, Shwe Gon Daing (West) Ward BHN, Yangon 321 T.K.W Trading Company Bldg No. A/8, Room No 4, Myittarmon Housing, Tamwe Tsp., Yangon 322 Tropical Woods Co Ltd 174/A, Dhama Zedi Rd, Shwe Gon Daing (West) Ward, BHN, Yangon 323 Tun Myat Aung Company 30th St, I M Compound, Mandalay 324 Win & Win Co Ltd 6, Pyay Rd, 6th Mile, HLGG, Yangon IRON & STEEL FOUNDRIES Name Date of listing 19.11.2007 325 Excellence Mineral Casting Co Ltd Plot No. 142, U Tayoke Gyi St, Industrial Zone (4), Hlaing Tharya Tsp, Yangon 326 MET Co-op Ltd 42-49, Industrial Rd, Ind. Zone, Shwepyitha Tsp, Yangon 327 Win (U) & Sons 19 (B), Yadana Theingi St, Zone (3), South Dagon Tsp, Yangon 328 Aung Naing Thu I / H - 171, corner of 61st St & Awarat St, Industrial Zone, Mandalay 329 Aung Naing Thu Corner 41st St, & Sein Pan Rd, Near No. (3) Bus Stop, Mandalay 330 Aung Naing Thu Plot-589, D/13~16, Yangon Main Rd, May Zin Thein St, Htein Kone Ward, Zone (1), Mandalay MINING COMPANIES 331 Asia Guiding Star Services Rm 21, Bldg 207, Anawratha Rd, Pabedan, Yangon 332 Boom Tip Private Co Ltd 001-C (G/F), Shwegon Plaza, Shwegondaing Rd, Bahan, Yangon 333 Chit Thein Mining Joint Venture 556, 6th St, East Gyogone, Insein, Yangon 334 Concordia International B-2, R-5, Myanmar Info-Tech, Hlaing, Yangon 335 Concordia International 3rd-5th Floor, Shwegon Plaza Office Tower, Kaba Aye Pagoda Rd, Bahan, Yangon 336 Delco Ltd 5D Thurein Yeikmon, Bayint Naung Rd, Hlaing, Yangon 337 East One Mining Co Ltd 56 Aung Thabyay St, Kyuntaw South Ward, Sanchaung, Yangon 338 East One Mining Co Ltd 274B, Myawaddy St, Myaynigon, Sanchaung, Yangon 339 Explorers Consulting Ltd Bldg 4, Room 4, Bayint Naung St, Saunh Hay Man Housing, North Dagon, Yangon 340 Future Engineering & Gold Mining Co Ltd 274B, Myawaddy St, Myaynigon, Sanchaung, Yangon 341 Htarwara mining company Name of director: Maung Ko 342 Jinghpaw Academy Co Ltd D2-A Cherry Garden Housing, Cherry 3rd Lane, 14/3 Qtr, South Okkalapa Tsp, Yangon 343 KTM Mineral Prod Coop Society Nya-73, Yuzana St, Bayint Naung Warehouse, MYGNN, Yangon 344 Kang Long Gem Co Ltd 7-D (7th floor) Nyaung Pin Lay, LMDWW, Yangon 345 Kayah Golden Gate Mining Co Ltd 233/235 3rd floor, 32nd St, Pabedan, Yangon 346 KTM Enterprise Ltd 30A University Avenue Rd, Bahan, Yangon 347 Kwan Lon Regional Development Co Ltd 30, Room 1, Yaw Min Gyi Rd, Dagon, Yangon 348 Lamintayar Mining Co Ltd 124 (G/F) 52nd St, Pazundaung, Yangon 349 Maha Dana Mining Co Ltd 5 Hospital St, Bauk Htaw, Pyithaya, Yankin, Yangon 350 May Flower Mining Enterprise Ltd, 159-161 Myanmar Gongyi St, MTNTT, Yangon 351 Mining Enterprise no 1 Ministry of Mines - Building n. 19, Nay Pyi Taw 352 Mining enterprise no 2 Ministry of Mines - Building n. 19, Nay Pyi Taw 353 Mining enterprise no 3 Ministry of Mines - Building n. 19, Nay Pyi Taw 354 Moon Co Ltd 70-K, Ngwe Wut Hmon Yeiktha, Shwe Taung Gyar, Bahan, Yangon 355 Myanmar Austino Resources Ltd 03-04 Sedona Hotel, Kaba Aye Pagoda Rd, Yankin, Yangon 356 Myanmar BPL Resources Ltd 189 Bo Myat Tun Rd, Pazunaung, Yangon 357 Myanmar ECI Joint Venture Co Ltd 1 Shwe Li St, Bahan, Yangon 358 Myanmar First Dynasty Mines Ltd 88, Unit b302, IBC Compund, Pyay Rd, 6.5 mile, Hlaing, Yangon 359 Myanmar Ivanhoe Copper Trading Co Ltd 70(I), Bo Chein Lane, Pyay Rd, 6th Mile, Hlaing, Yangon 360 Myanmar Soon Pacific Co Ltd 7 Thiri Yadanar Yeiktha, Michaungkan Bk 3, WAizayandar Rd, TGKNN, Yangon 361 Myanmar Soon Pacific Co Ltd 100/101A Pale Myothit, 3 Main Rd, corner of Baydar Lane (2), MDNN, Yangon 362 Myanmar Tin/Tungsten Co Ltd 171, 28th St, Pabedan, Yangon 363 Nan Cherry International Co Ltd 10, 001, Near Bayint Naung Tower, Bayint Naung Rd, Kamayut, Yangon 364 Sandi Mining Co Ltd 170/176 Room 201, 2nd floor, Bo Aung Kyaw St, MGW Centre, Bohahtaung, Yangon 365 Shan Yoma Nagar Co Ltd 19 Shwe Pone Nyet Yeikmon, Bayintt Naung Rd, Kamayut, Yangon 366 Shwe Moung Taan Trading & Mining Co 117 (1st floor) 42nd St, BTHGG, Yangon 367 Theingi Shwe Sin Co Ltd 293 (1st floor) Shwebontha St, Pabedan, Yangon 368 Wa Regional Development General Trading Co Ltd 8 Kan St, 6 Mile, Hlaing, Yangon 369 Yadanar Win Co Ltd 117, 1st floor, 42nd St, BTHGG, Yangon 370 Zarli Group of Companies 18 Inya Rd, Kamayut, Yangon 371 Concordia International 5 (GF) SY Bldg, between 77th St & 78th St, Chan Aye Thazan Tsp, Mandalay 372 Future Engineering and Gold MiningCo Ltd 197, 32nd St, between 79th St and 80th St, Mandalay 373 Shwe Thanlwin Co Ltd 78th St, opposite 42nd St, Maha Aung Myay Tsp, Mandalay 374 Theingi Shwe Sin Co Ltd 1-F, corner of 27th St & 78th St, Mandalay 375 Myanmar ECI Joint Venture Co Ltd Barite Powdering Plant, Thazi 376 Myanmar Ivanhoe Copper Ltd Salingyi/Salingyi Tsp, Monywa 377 Sea Sun Star Mining Prod & Marketing Co Ltd 432 Yuzana Ward, Myitkyina 378 May Flower Mining Ent Ltd, Inbyin, Kalaw 379 Kayah Golden Gate Mining Co Da -5, Padauk St, Dhamaryon Ward, Loikaw 380 Fresh Idea Co Ltd Bldg. No. 12, Room No. 1, Shwegone Yeikmon, Ko Min Ko Chin Ward, Bahan Tsp. Yangon 381 Kachin Lay Co Ltd No. 121/A, Miesgin Compound, Ahlone Tsp, Yangon 382 Myanmar Apex (Pang Wah) Co Ltd No. 222, Botataung Pagoda Rd, Pazundaung TSP, Yangon 383 Shan Taung Mining Co Ltd Myoma Zay Top Floor, Bogyoke Rd, Taunggyi 384 Shwe Zin Htut Min Co Ltd 74, Sanchaung Rd, Yangon 385 Thu Ya Kan Chun Co Ltd Room 1, Building 2, Thumingalar Rd, Thumingalar Complex, Thingangyun Tsp, Yangon MINING EQUIPMENT AND SUPPLIES 386 Mining and Mining Equipment Diethelm Technology 400/406 Merchant St, Botahtaung, Yangon 387 M-Ways Ltd 274A Rm 1 (1st floor) Pyay Rd, SCHGG, Yangon 388 Mantra Machinery & Trading Co Ltd 17 Pan Chan St, Sanchaung, Yangon 389 Myanmar Tractors Ltd 16 Mya Martar St, Industrial Zone, Thaketa, Yangon 30, 27th St, between 68th St and 69th St, Mandalay Pharkant Sethmu Rd, Pharkant 390 SAKAMOTO International Co Ltd 33-A, Pyay Rd, 7 1/2 Mile, Mayangon Tsp, Yangon 391 Shwe Kywe 101-102 Bldg B, Laydauntkan Rd, Thumingalar Ward, TGKNN, Yangon 392 Sum Cheong (Myanmar) Limited 8-A, Khabaung St, Hlaing Tsp, Yangon 393 Tractors World Co Ltd Room 88, Dagon Tower, Shwegondine Junction, Bahan, Yangon 394 TWP Co Ltd 1B, Ind Zone, Ward 23, SDGNN, Yangon 395 United Machinery Co Ltd 1947b Bogyoke Lane, Yangon Pathein Highway Rd, Hlaing Tha Yar, Yangon G-16, Kywee-se-kan 8th St, Pyi Gyi Tagun Tsp., Mandalay Yumar (2) Ward, Pharkant Sethmu Rd, Pharkant GEMS Name Date of listing 19.11.2007 396 Ayawaddy Mandalay 330A, Kaba Aye Pagoda Rd, Mayangon, Yangon 397 Gold Uni Investment Co Ltd 54, Pyay Rd, Hlaing Tsp, Yangon 398 Jade Land Jewellery Co Ltd 263, Thinbyu Rd, Botahtaung Yangon 399 Manawmaya Gems and Jewellery 527, New University Avenue Rd, Bahan Yangon 400 Myanmar ruby enterprise co Ltd 22/24 Sule Pagoda Rd, Kyauktada Township, Yangon 401 Myanmar gems enterprise Ministry of Mines, Head office Building 19, Naypyitaw 402 Myanmar pearl enterprise Ministry of Mines, Head office Building 19, Naypyitaw 403 Ruby Dragon Jade and Gem Co Ltd 39A, Kaba Aye Pagoda Rd, Mayangone Township, Yangon 404 Sunny Gems 379, Bogyoke Aung San St, Pabedan, Yangon 405 The Rich Gems 303, U Wisara Rd, Sanchaung Tsp, Yangon GOLD DEALER/GOLDSMITHS & GOLD SHOPS 406 Ah Choon 181 Bogyoke Aung San Market, East Wing, Pabedan, Yangon 407 AK 01-05, Lanamdaw Plaza, Maha Bandoola St, Lanmadaw Tsp 408 Alunkhant Jewel Art 41, Zaya Waddy St, Baho Rd, Sanchaung Tsp, Yangon 409 Ar-tiar Silver Smith & Gold Plating 522, 28th St, Maha Bandoola Rd, Pabadan Tsp., Yangon 410 Arkar (Ko) (Thar Gyi) 22, Innwa St, Kyauk Myaung, Tamwe, Yangon 411 Aung 77/70 Upper Pazundaung Rd, Pazundaung, Yangon 412 Aung Chantha Rm 48, Shed 1, Insein Market, Insein Tsp, Yangon 413 Aung Naing Win 28 (G/F), Seiktha Thukha St, Kyauk Myaung, Tamwe Yangon 414 Aung Nay Lin 14, Kanna Zay, Pann Pin Gyi St, Kyi Myin Daing Tsp, Yangon 415 Aung Soe Hla 84, 29th St, Pabedan Pabedan Tsp, Yangon 416 Aung Thamardi (Nagani) 35 (G/F), Shwebontha Rd, Pabedan Tsp. Yangon 417 Aung Thitsar Gold & Jewellery Shop 643 & 629, Maha Bandoola St, between 21st St, & 22nd St, Latha Tsp, Yangon 418 AungYadanar 238, Shwebontha St, Pabedan Tsp, Yangon 419 Aung Zabu 61 Thamein Bayan Rd, Tamwe, Yangon 420 Awarat 3 A, Kyaik Waing Pagoda Rd, 3 Ward, Mayangon, Yangon 421 Aye Kyi Thar Jewellery & Gold Shop 61, Eain Gyi St, Yaykyaw, Pazundaung Tsp, Yangon 422 Bangkok 631 Maha Bandoola St, Latha, Yangon 423 Banhoe 663, Maha Bandoola Rd, corner of 20th St & Latha St, Latha Tsp, Yangon 424 Phone Han Gyaw 196, Bogyoke Aung San Market (East Wing), Bogyoke Aung San Rd, Pabedan Tsp, Yangon 425 Cartia Diamond House 137 Shewbontha St, Pabedan, Yangon 426 Chaung Ho 719, Maha Bandoola Rd, Latha Tsp, Yangon 427 Chaung Kyin 635 Maha Bandoola St, Latha, Yangon 428 Chein Hauk (Chein Hawt) 183 Banyadala Rd, Tamwe, Yangon 429 Chein Win 675B Maha Bandoola St, Latha, Yangon 430 Chin Yi 707, Maha Bandoola Rd, between 18th St and Sin Oh Dan St, Latha Tsp, Yangon 431 Chitti (Chit Tee) Bldg 1, Rm 001, Upper Pazundaung Rd, Pazundaung, Yangon 432 Chone Whar 647 Maha Bandoola St, Latha, Yangon 433 Chong Li 641, Maha Bandoola Rd, Latha Tsp, Yangon 434 City Love C-14, Super World (1), Bogyoke Aung San Market, Pabedan Tsp, Yangon 435 Crown (Tharaphu) 212, Shwebontha St, Pabedan Tsp, Yangon 436 Diamond Crown 78 Shwebontha St, Pabedan, Yangon 437 Diamond Glory (B-1) Super World (1), Bogyoke Market, Pabedan Tsp, Yangon 438 Diamond Mart Bogyoke Aung San Market (North Wing), Pabedan Tsp, Yangon 439 Diamond Palace 665 Maha Bandoola St, Pabedan, Yangon 440 Diamond Queen 75, U.T.C Compound, Inya Rd, Ward (9), Kamayut Tsp, Yangon 441 Double Dragon 75/77 Top Floor, Wadan St, Lanmadaw, Yangon 442 Ei Shwe Sin 537 (G/F) Maha Bandoola St, Padeban, Yangon 539, Maha Bandoola St, Padeban, Yangon 443 Ever 96/97, Yangon-Insein Rd, (3) Qtr., Hlaing Tsp, Yangon 444 Flying Elephant 516, Maha Bandoola Rd, Pabedan Tsp, Yangon 445 Emperor Jewellery 127-C2, Old Yaydashay Rd, Bahan Tsp, Yangon 446 Emperor Jewellery 22, West Shed (C), Bogyoke Aung San Market, Pabedan Tsp, Yangon 447 Forever A 2/005 Banyadala Rd, Tamwe, Yangon 448 Fun Fun Gems, Jewellery & Souvenir 9-2, Khabaung St, Hlaing Tsp, Yangon 449 Gems Jade Carving & Jewellery 66, Kaba Aye Pagoda Rd, Mayangone Tsp, Yangon 450 Gold 2000 Goldsmiths & Jewellery 711, Maha Bandoola St, between 18th St, & Sin-oh-dan St, Latha Tsp, Yangon 451 Gold Fish 144 Shwebontha St, Pabedan, Yangon 452 Golden Banner 709 Maha Bandoola St, Latha, Yangon 453 Golden Bell Jewellery 66, Kaba Aye Pagoda Rd, Mayangone Tsp, Yangon 454 Golden Crown 77, 44th St, Botahtaung Tsp, Yangon 104, 50th St, Pazundaung Tsp, Yangon 30, Dawna Rd, Pazundaung Tsp, Yangon 455 Golden Crown - Tai Inn 725, Mahabandoola Rd, Top of 17th St, Latha Tsp, Yangon 633, Maha Bandoola Rd, Latha Township, Yangon 456 Golden Lion World 56, 29th St, Upper Block, Pabedan Tsp, Yangon 457 Golden Palace 701/703 Maha Bandoola St, Latha, Yangon 458 Golden Palace 743 Maha Bandoola St, Latha, Yangon 459 Golden Pearl 136, Bogyoke Market (West Wing) Bogyoke Aung San Rd, Pabedan Tsp, Yangon 25, 1st Fl., FMI Centre, Bogyoke Aung San Rd, Pabedan Tsp. Yangon 460 Golden Shawl 22, 29th St, Pabedan Tsp, Yangon 461 Golden Tiger 635, Maha Bandoola St, corner of 22nd St, Latha Tsp, Yangon 462 Hein 120, 29th St, Pabedan, Yangon 16, 46th St, Bothataung Tsp, Yangon 463 Hein Sin 81(B), 22nd St, Latha Tsp, Yangon 464 Hla Hla Maw 66, Shed 3, Insein Market, Insein Tsp, Yangon 465 Hla Thida Station Rd, corner of Mya Yadanar Zay, Mayanggone Tsp, Yangon 466 Hla Tun (U) & Than Win (Daw) 20, Aung Tayza St, Byine-Yay-Oh-Sin Ward, Tamwe Tsp, Yangon 467 Hlyan Hlyan Wai Rm.5/500 (G/F), Aung Chanthat Housing, Shwegondaing Rd, Bahan Tsp, Yangon 468 Ho Saan 653B Maha Bandoola St, Latha, Yangon 469 Hong Kong 515/B, Rm.9, Maha Bandoola Rd, between Shwebontha St and 28th St, Pabedan Tsp, Yangon 470 Hong Le (Hone Lee) 677A Matha Bandoola St, Latha, Yangon 471 Htate Tan Aung Yadanar 10, Kyauk Myaung (Face Raw), Kyaikasan Rd, Tamwe Tsp, Yangon 472 Htate Tan Construction 83, 12th St, Lanmadaw Tsp, Yangon 473 Htay 911C Pyay Rd, 10th Mile, Insein, Yangon 474 Htay Aung Bldg 5, Rm.3, Infront of Pazundaung Market, Pazundaung St (Upper), Yangon 475 Htay Htay (Daw) 364, Maydarwi Rd, Norht Okkalar Tsp, Yangon 476 Hton (U) Rm5, (G/F), Lanmadaw Plaza, Lanmadaw St, Lanmadaw Tsp, Yangon 528, Maha Bandoola Rd, between 27th St & 28th St, Pabedan Tsp, Yangon 477 Htoo Khant 189 Banyadala Rd, Tamwe, Yangon 478 Htun 530, Maha Bandoola Rd, Pabedan Tsp, Yangon 479 Ka Naung 495 Maha Bandoola St, Pabedan, Yangon 499 (B), Maha Bandoola Rd, corner of 29th St, Pabedan Tsp, Yangon 480 Kanbawza 59, Shwebontha Rd, Pabedan Tsp, Yangon 481 Kaung 124, 1st Dl., 29th St, Pabedan tsp, Yangon 482 Kaung Kywe 66, Kaba Aye Pagoda Rd, Mayangone Tsp, Yangon 483 Kaung Lin 24, G/F, Aung Mingalar St, Tamwe Tsp, Yangon 484 Kaung Lon 519/5 Maha Bandoola St, Pabedan, Yangon 485 Kaungkinsetkyar Jewellery Co Ltd A-524, New University Avenue St, Bahan Tsp, Yangon 486 Kaung San A-295, 35th St, between 81st St and 82nd St, Chan Aye Thazan Tsp, Yangon 487 Khine Thazin 26-B, New Yaydarshay St, Bahan Tsp, Yangon 488 Khit San 73/75 Upper Pazundaung Rd, Pazundaung, Yangon 489 Khit San Yadanar Co-op Ltd 88, 29th St, Pabedan Tsp, Yangon 490 Khit Sann Yadanar Co-op Ltd No. 2, Central Hall, Bogyoke Aung San Market, Pabedan Tsp, Yangon 491 Kin Sein 77, 22nd St, Latha Tsp, Yangon 492 KKK 160 Sayasan Rd, Bahan, Yangon 493 Kong Soon Jewellery & Godl Shop 83, 22nd St, Latha Tsp, Yangon 494 Kyaing Thin 25, WestRace Course Rd, Bahan Tsp, Yangon 495 Kyauk Seim (Kyauk Seinn) 673B Maha Bandoola St, Latha, Yangon 496 Kyaw Myint (Ko) 236, 35th St, Kyauktada Tsp, Yangon 497 Kyi 25, Kyi Taw St, Mingalataung Nyunt Tsp, Yangon 498 Kyi Sin 102, Latha St, Latha Tsp, Yangon 6, Shed 2, Insein Market, Thiri St, Insein Tsp, Yangon 499 Kyin Sein Goldsmith 295, Anawratha Rd, Lanamadaw Tsp, Yangon 500 Kyin Shun Gold Shop 747-B, between 16th St & Lanmadaw St, Maha Bandoola Rd, Lanmadaw Tsp, Yangon 501 La Yadanar 198, Shwebontha St, Pabedan Tsp, Yangon 502 Lamin Yadanar 20C Hledan St, Kamayut, Yangon 503 Larb Shwin (D-2) Super World 1, Bogyoke Aung San Market, Pabedan Tsp, Yangon 504 Lashio Lucky B 01-10 Lanmadaw St, Lanmadaw Plaza, Latha, Yangon 505 Lei Yee Win 72, East Shed (D), Bogyoke Market, Bogyoke Aung San St, Pabedan Tsp, Yangon 506 Lin Yon 80, Shwebontha St, Pabedan Tsp, Yangon 507 Lon Hin 46-47, Bldg-1, G/F, Hlaing River Rd, Insein Tsp, Yangon 508 Lone Mein (Lon Mei) Bldg 6, Rom 002, Upper Pazundaung Rd, Pazundaung, Yangon 509 Lucky Jewellery & Gold Shop 141-142, Nawarat Bldg, Bogyoke Aung San Market, Bogyoke Rd, Pabedan Tsp, Yangon 510 Lucky Tai Sin 603 Maha Bandoola St, Latha, Yangon 511 Maha Doke 501, Maha Bandoola Rd, Pabedan Tsp, Yangon 512 Manaw Maya 21, 2nd Fl., Myanma Gem Museum, Kaba Aye Pagoda Rd, Mayangone Tsp, Yangon 513 Mandalay 3/17, between 62nd St and 63rd St, Aung Myay Thazan Tsp, Yangon 514 Maung Kain A 01-04 Maha Bandoola St, Lanmadaw Plaza, Latha, Yangon 515 May & Mark Gems 12, Inya Rd, Kamayut Tsp, Yangon 516 Min Lwin 12, Kyauk Myaung Market, (Front Row), Tamwe Tsp, Yangon 517 Mingalar 24, (3rd Fl.,) Mingalar Market, Mingalar Taungnyunt Tsp, Yangon 518 MK Gems G-2, 262-264, Dagon Centre, MK Fashion, Pyay Rd, Yangon Yankin Centre Shopping Mall, MK Fashion Square, Saya San Rd, Yinkin Tsp, Yangon 104, Central Hall, Bogyoke Aung San Market, Bogyoke Aung San Rd, Pabedan Tsp, Yangon 1-B, Pyay Rd, 6 Miles, Hlaing Tsp, Yangon 519 Moe Hnin (Ko) & Khin mAr Win (Ma) Mee Kwet Market, Bo Aung Kyaw St, Yangon 520 Moe Makha 507/519 Rm 3 Maha Bandoola St, Pabedan, Yangon 521 Moe Nat Thu Bldg 5 Rm 4 Upper Pazundaung Rd, Pazundaung, Yangon 522 Moe Pwint Phyu 79, 125 St, Mingalar Taung Nyunt Tsp, Yangon 523 Mogok Aster Gems Shop Rm1 & 17, Bldg 158, 47th St, (Upper Block), Botataung Tsp, Yangon 524 Mya Nan Dar 497 Maha Bandoola St, Pabedan, Yangon 525 Mya Nandaw 739, Maha Bandoola Rd, between Lanmadaw St, and 17th St, Latha Tsp, Yangon 526 Mya Shwe Yon 669B Maha Bandoola St, Latha, Yangon 527 Myanmar VES Joint Venture Co Ltd 66, Kaba Aye Pagoda Rd, Mayangone Tsp, Yangon Yangon International Airport, Departure Lounge, Yangon 528 Myat Mingalar 493 Maha Bandoola St, Pabedan, Yangon 529 Myat Shwe Nadi 739 Maha Bandoola St, Latha, yangon 530 Myint 169-175, 1st Fl., (Face Row), San Pya Nga Moe Yeik Market, Yangon 531 Myint Thidar (23-71) 2nd Fl., Mingalar Market, Tamwe Tsp, Yangon (A-26)G/F) Yuzana Plaza, Mingalar Taung Nyunt Tsp, Yangon 532 Nadi Shwe Yee (Nadi Shwe Yi) B 01-13/B Lanmadaw St, Lanmadaw Plaza, Latha, Yangon 533 Nagar Koe Kaung 505, Maha Bandoola Rd, corner of Shwebonthat St, Pabedan Tsp, Yangon 534 Nagar Shwe Wah 781 Maha Bandoola St, Latha, Yangon 538, Maha Bandoola Rd, Pabadann Tsp, Yangon 535 Nan Yadana (Nan Yadanar Hlaing) B-14/15, Diamond Emperor, North Shed, Bogyoke Aung San Market, PBDNN, Yangon 536 Nat Nandaw 153, Bogyoke Aung San Market, Bogyoke Aung San Rd, Pabedan Tsp, Yangon 537 Nawarat 631, Maha Bandoola Rd, Latha Tsp, Yangon 538 Nawarat Shwe Sin S-5, 1st Fl., Yuzana Plaza, Banyar Dala Rd, Mingalar Taung Nyunt Tsp, Yangon 539 Nay Chi 78, Bogyoke Augn San Market, (East Wing), Pabedan Tsp, Yangon 540 Nay La Hnapar Theikdi 1st Fl., Yuzana Palza, Mingalar Taungnyunt Tsp, Yangon 541 New Shwe Sin 14,15,20,21,22, Mingalardon Market, Mingalardon Zay St, Mingalardone Tsp, Yangon 542 New Tai Sin 729 Maha Bandoola St, Latha, Yangon 543 New York 636 Maha Bandoola St, Latha, Yangon 544 Ngwe Than Kyaw C-7, 1st Fl., Yuzana Plaza, Banyar Dala Rd, Mingalar Taungnyunt Tsp, Yangon 545 Nine Dragons 505 Maha Bandoola St, Pabedan, Yangon 546 Nu Jewellery and Goldsmith 45, 2nd Fl., FMI Shopping Centre, 380, Bogyoke Aung San Rd, Pabedan Tsp, Yangon 547 Nu Yadanar Rm.69, 2nd Fl., FMI Centre, 380, Bogyoke Aung San Rd, Pabedan Tsp, Yangon 548 Oh Wai 25, Dhamayon St, Ward 10, Hlaing Tsp, Yangon 549 OK 717 Maha Bandoola St, Latha, Yangon 744, Lanmadaw St, corner of Maha Bandoola Rd, Lanmadaw Tsp, Yangon 550 Padamyar Theingi Goldsmith 247, corner of Banyar Dala Rd & Ah-Yoe-Gone St, Tamwe Tsp, Yangon 551 Painn (U) Gold Smith Rm.005, Bldg 1, Pazundaung Garden Ave, Upper Pazundaung Rd, Pazundaung Tsp, Yangon 552 Palai Mon (pale Mon) 130 Shwebontha St, Pabedan, Yangon 553 Paradise Jewellery 28, (2nd Fl.) Gem Museum, Kaba Aye Pagoda Rd, Mayangone Tsp, Yangon 554 Pho Thar Htoo 90, Thura St, Ward 9, Mayangone Tsp, Yangon X-9, G/F, Yuzana Plaza, Banyar Dala Rd, Mingalar Taung Nyunt Tsp, Yangon 555 Phone Han Gyaw 11, Bogyoke Aung San Market, (Nawarat Bldg), Pabedan Tsp, Yangon 556 Poe San 83 Anawratha St, kyauktada, Yangon 557 Power (1) 671 Maha Bandoola St, Latha, Yangon 558 Power (2) 601 Maha Bandoola St, Latha, Yangon 559 Power III 44, Pyay Rd, Dagon Township, Yangon 560 Princess Gems and Jewellery 133, 20th St, Latha Tsp, Yangon 561 Pucca 697, MahaBandoola Rd, corner of Sint-oh-dan St, Latha Tsp, Yangon 562 Pyae Sone Ma 60-61, Shed 1, Insein Market, Sawbwagyigon, Insein, Yangon 563 Pyae Sone Win 222 Shwebontha St, Pabedan, Yangon 564 Pyae Wa 89, Bogyoke Aung San Rd, Pabedan Tsp, Yangon 565 Raja (Ko) and Brothers 60/A, 29th St, Lower Block, PBDNN, Yangon 566 Sabei Phyu 507-519, Rm.6, Maha Bandoola Rd, Pabedan Tsp, Yangon 567 San Aung 164 Banyadala Rd, Mingala Taung Nyunt, Yangon 568 San Se Sein 94, Baho Shed, Bogyoke Aung San Market, Pabedan Tsp, Yangon 569 Sann Thit 30-43-66, Shed 1, Insein market, Insein Tsp, Yangon 570 Sann Thit Oo 1, Mingalardon Market, Mingalardon Zay St, Yangon 571 Sein Htet 177-B, Shwebontha St, Pabedan Tsp., Yangon 572 Sein & Mya 38, Shed 4, Insein Market, Insein Tsp, Yangon 573 Sein Myint (mg) Rm4, Shed 2, Insein Market, Insein Tsp, Yangon 574 Sein Shwe Nann 679, Maha Bandoola Rd, between 19th St, And 20th St, Latha Tsp, Yangon 575 Sein Thone Lone, San Nyein (U) and Sons 79, Bogyoke Market, (Thanbyu Shed), Bogyoke Aung San Rd, Paabedan Tsp, Yangon 576 Sein Tun (U) and Ah Choon 181, East Wing, Bogyoke Aung San Market, Pabedan Tsp, Yangon 577 Sein Yadanar 648, Maha Bandoola Rd, Latha Tsp, Yangon 134, Shwebontha St, Pabedan Tsp, Yangon 578 Setkyar Shwe Yi 45, West Shed (D), Bogyoke Augn San Market, Pabedan Tsp, Yangon 579 Shinn Long 733, Maha Bandoola Rd, Latha Tsp, Yangon 580 Shint Fu (Shin Phu) 530, Maha Bandoola Rd, between 27th St, and 28th St, Pabedan Tsp, Yangon 581 Show 516, Maha Bandoola Rd, Pabedan Tsp, Yangon 582 Shu Taing Yin (Shu Tine Yin) 583 Maha Bandoola St, Pabedan, Yangon 532-542, Maha Bandoola Rd, between 27th St and Kone Zaydan St, Pabedan Tsp, Yangon 583 Shumawa 371, Shwebontha Rd, Pabedan Tsp, Yangon 584 Shwe Akari 650, maha Bandoola Rd, Latha Tsp, Yangon 585 Shwe Bayin Rm 72, Shed 1, Insein Market, Insein Tsp, Yangon 586 Shwe Hmi 82, 22nd St, Latha Tsp, Yangon 587 Shwe Ho Family 167 Myin Taw Tha St, 2 North Ward, Thaketa, Yangon 588 Shwe Kainnayi (Keinnayi) 178 Shwebontha St, Pabedan, Yangon 589 Shwe Khit 500, Maha Bandoola Rd, Pabedan Tsp, Yangon 590 Shwe Kyi Min (Shwe Kyee Min) 520 Maha Bandoola St, Pabedan, Yangon 591 Shwe Kyin 719 Maha Bandoola St, Latha, Yangon 592 Shwe Lee 744 Maha Bandoola St, Latha, Yangon 23-24, 1st Fl. FMI Centre, 380, Bogyoke Aung San Rd, Pabedan Tsp., Yangon 593 Shwe Maha 115, Central Block, Bogyoke Market, PBDNN, Yangon 594 Shwe Min Tha (Shwe Minthar) 199 Banyadala Rd, Tamwe, Yangon 595 Shwe Nagar 6, Shwebontha St, Pabedan Tsp, Yangon 596 Shwe Naing Ngan 8, Latha St, Latha Tsp, Yangon 597 Shwe Nann Htaik (Shwe Nan htike) 495, Maha Bandoola Rd, between Shwebontha St & 29th St, PBDNN, Yangon 598 Shwe Nann Htaik 495 Maha Bandoola St, Pabedan, Yangon 599 Shwe Ou 618 Maha Bandoola St, Latha, Yangon 600 Shwe Pearl 25 1st Fl., FMI Shopping Centre, Pabedan Tsp, Yangon 601 Shwe Pyae Soan Rm 23, central Hall, Bogyoke Aung San Market, Pabedan Tsp, Yangon 602 Shwe Pyi Kyaw Bldg 5, Rm 010, Upper Pazudaung Rd, Pazudaung, Yangon 603 Shwe Pyi Soe 32, Shwebontha St, Pabedan Tsp, Yangon 604 Shwe San Eain 159, Lanmadaw St, Lanmadaw Tsp, Yangon 605 Shwe Sin Gold & Jewellery 745, corner of Maha Bandoola St & Lanmadaw St, Near Traffic Light, Lanmadaw Tsp., Yangon 606 Shwe Sin Min Jewellery & Gold smith 101, Lower Shwebontha St, Pabedan Tsp, Yangon 607 Shwe Sin Nann 16, Mingalardon Market Mingalardon Zay St, Mingalardon Tsp, Yangon 608 Shwe Taung Gems & Jewellery 15A Insein Rd, Kamayut, Yangon 244-246, Shwe Bontha Rd, Pabedan Tsp, Yangon 131, Weikzar St, Ward (5), Mayangone Tsp, Yangon 609 Shwe Tha Zin 535 Maha Bandoola St, Pabedan, Yangon 610 Shwe Thiri 73/75 122th St, Mingala Taung Nyunt, Yangon 611 Shwe Thitsar 130, Central Hall, Bogyoke Aung San Market, Bogyoke Rd, Pabedan Tsp, Yangon 612 Shwe Thone Si 27, Hlawga St, Ward 19, Yangon 613 Shwe Tint De 8, Bogyoke Aung San Market, (Front Row), Pabedan Tsp, Yangon 614 Shwe (U) 96, Shwebontha Rd, Pabedan Tsp, Yangon 615 Shwe Wah Kyuu 8, Daw Hla St, KMDGG, Yangon 616 Shwe Yi Oo 105 Bo Sun Pat St, Pabedan, Yangon 617 Shwe Zarli 688, Maha bandoola Rd, between 19th St, and Sin-Oh-Dan St, Latha Tsp, Yangon 618 Shwe Zin 689 Maha Bandoola St, Latha, Yangon 619 Silver Lion 70, central Hall, Bogyoke Market, Bogyoke Aung San Rd, Pabedan Tsp, Yangon 620 Sin Hwa 633A Maha Bandoola St, between 21st St and Latha St, Latha Tsp, Yangon 706, Maha Bandoola Rd, corner of 22nd St, Latha Tsp, Yangon 631, Maha Bandoola Rd, corner of 22nd St, Yangon 621 Sin Li Bldg 6 Rm 001 Upper Pazundaung St, Pazundaung, Yangon 622 Sin Lon 525 Maha Bandoola St, Pabedan, Yangon 623 Soon Shin 31, Nawarat Gems Hall, Bogyoke aung San Market, Pabedan Tsp., Yangon 624 Star Shwe Sin 163 Banyadala Rd, Tamwe, Yangon 625 Su Mon Aye 177/179 Shwebontha St, Pabedan, Yangon 626 Su Myat Mon 518, Maha Bandoola Rd, Pabedan Tsp, Yangon 627 Tah Lee Gold & Jewellery 75, Hledan Rd, Near Hledan Market, Kamayut Tsp, Yangon 628 Tai Aung 53, Central Hall, Bogyoke Aung San Market, Pabedan Tsp, Yangon 629 Tai Hin 659 Maha Bandoola St, Latha, Yangon 630 Tai Lon S (1-2-19) 1st Fl., Yuzana Palza, Mingala Taungnyunt Tsp, Yangon 631 Tai Mee Gold Shop B-(3-4-5) 1st Fl., Yuzana Plaza, Mingalar Taug Nyunt Tsp, Yangon 632 Tai Sein 637 Maha Bandoola St, Latha, Yangon 633 Tai Sung 661 Maha Bandoola St, Latha, Yangon 634 Team Work Int'l Co Ltd 216-222, 9-a, 10th Fl., BoMyatTun Housing, Mahabandoola Rd, Pazundaung, Yangon 635 Teik Sein (Tate Sein) 507/519 Maha Bandoola St, Pabedan, Yangon 636 Teik Shein (Tate Shein) 520 Maha Bandoola St, Pavedan, Yangon 637 Thabawa yadanar Garden 315, Rm1, Anawrahta Rd, corner of 26th St, Pabedan Tsp, Yangon 638 Thadar Yadanar Goldsmith 35, Bogyoke Aung San Market, Bogyoke Aung San Rd, Pabedan Tsp, Yangon 639 Thai Ung 635, Maha Bandoola Rd, Latha Tsp, Yangon 640 Thamada Bldg 6 Rm 7 Insein Rd, Hlsing Yadana Housing, Hlaing, Yangon 641 Thamadi 585 Maha Bandoola St, Pabedan, Yangon 642 Than Phyo 265 Pyay Rd, Sanchaung, Yangon 643 Thein Than Jewellery 266, Shwe Bon Thar St, Middle Blk, Pabedan Tsp, Yangon 377/379 (Rm 3), Bo Soon Pat St, Upper Block, Ward (8) PBDN, Yangon 644 Theingi Shwe Zin 709, Maha Bandoola Rd, between 18th St, and Sin-Oh Dan St, Latha Tsp, Yangon 645 Thidar 277(B), Thu Mingalar Rd, Ward 9, South Okkalapa Tsp, Yangon 646 Thinn Yadanar No. 62, G/F) Blk-1, Insein Market, Insein Tsp, Yangon 647 Thit Sar 496 Maha Bandoola St, Pabedan, Yangon 648 Thitsar Aung Myin 390, Pyay Rd, Hmaw Bi, Yangon 649 Thwe Ni Store Ltd 13, (front Row) Bogyoke Market, Bogyoke Aung San Rd, Pabedan Tsp Yangon 650 Time & Treasure Jewellery & Goldsmith 1, West Maykha Lane 1, Mayangone Tsp, Yangon 651 Tin Fu 715 Maha Bandoola St, Latha, Yangon 63, Central Hall, Bogyoke Market, Pabedan Tsp, Yangon 652 Toe Toe 502 Maha Bandoola St Pabedan, Yangon 653 Triple Six 177/179B Shwebontha St, Pabedan, Yangon 654 Tun Myint (Ko) & Brothers 54, Dagon Thiri St, Kyauk Mayaung, Tamwe Tsp, Yangon 655 Tun Myint (Ko) (TK Gold Shop) 9-B, 141 S., Ma-U Gone Ward, Tamwe Tsp, Yangon 656 Tun Tun 500 Maha Bandoola St, Pabedan, Yangon 657 Tun Tun 123 29th St, Pavedan, Yangon 658 Victoria Jewellery 62, 2nd Fl., FMI Centre, 380, Bogyoke Aung San Rd, Pabedan Tsp, Yangon 659 Victory Jewellery Management Co Ltd (VJM) 163, East Wing, Bogyoke Aung San Market, Bogyoke Rd, Pabedan Tsp, Yangon 11, Thiri Kanthat St, North Okkala Tsp, Yangon 660 Wan Sin 739, G/F, Maha Bandoola Rd, corner of 17th St, Latha Tsp., Yangon 661 War War Win 727 Maha Bandoola St, Latha, Yangon 662 Win 157, Rm3, Shwebontha St, Pabedan Tsp, Yangon 663 Win Htein 65 Upper Pazundaung Rd, Pazundaung, Yangon 664 Win Myat Thu 132 Shwebontha St, Pabedan, Yangon 665 Win Nyunt Nyunt 59 Hledan St, Kamayut, Yangon 666 Win Theingi 75, Upper Pazundaung R., Pazundaung Tsp, Yangon 667 Win Win Shwe Bldg 5 Rm 006 Upper Pazundaung Rd, Pazundaung, Yangon 668 Yadana Win 122 Sayasan Rd, Bahan, Yangon 669 Yadanar 8, Yadanar St, Saya San (South) Ward, Bahan Tsp, Yangon 117, 29th St, Pabedan Tsp, Yangon (93-94-95) G-1, Insein Market, Insein Tsp, Yangon 670 Yadanar Myaing 555, Maha Bandoola Rd, between 26th St, Konzayzan St, Pabedan Tsp, Yangon 671 Yadanar Nandaw 715, Maha Bandoola Rd, between 17th St, and 18th St, Latha Tsp., Yangon 672 Yadanar Shwe Sin Gold & Jewellery 746, corner of Maha Bandoola St & Lanmadaw St, Near Traffic Light, Lanmadaw Tsp, Yangon 673 Yadanar Theingi 539, Maha Bandoola Rd, between Konzaydan St, and 27th St, Pabedan Tsp, Yangon 674 Yati B-3, SuperWorld, Bogyoke Aung San Market, Pabedan Tsp, Yangon 675 Yaung Chi Oo 64 29th St, Pabedan, Yangon 676 Yaung Ni Oo 707 Thu Mingalar St, 5 Ward, South Okkalapa, Yangon 116, Central Hall, Bogyoke Market, Pabedan Tsp, Yangon 677 Yellow Diamond 104 Shwebontha St, Pabedan, Yangon 678 Yelong (Yi Lon) 677B Maha Bandoola St, Latha, Yangon 679 Zabu Linn/ Nat Nan Taw 8, Bogyoke Market (Face Wing), Bogyoke Aung San Rd, Pabedan Tsp, Yangon 680 Zarmini 75-77, (Top Fl.,) Wadan St, Ward (1), Lanmadaw Tsp, Yangon 681 Zarni Than 107, 29th St, (Middle) Pabedan Tsp, Yangon 23, 1st Fl., Theingyizay Shed E, Latha Tsp, Yangon 5, 1st Fl., Shed A, Insein Market, Insein Tsp, Yangon Mandalay 682 Aung Family A-1, 30th St, between 72nd St and 73rd St, Mandalay 683 Aung Gabar 3-4 corner of 29th St & 84th St, Mandalay 684 Aung Thamardi 89th St, between 21st St, and 22nd St, Mandalay 115, 84th St, between 29th St and 30th St, Chan Aye Thazan Tsp, Mandalay 685 Aung Zabu 306 84th St, between 37th St and 38th St, Mandalay 686 Awarat 104/23, Dana Bwar Nan Shae, Ward 6, Mandalay 687 Cho(U) 127, 35th St, between 78th St and 79th St, Mandalay 217, 35th St, corner of 78th St, and 79th St, Mandalay 688 Dragon Palace Jewellery 77th St, between 32nd St and 33rd St, Mandalay 689 Fu Shin 219, corner of 28th St, and 83rd St, Mandalay 690 Fuji Bldg.4, corner of 84th St and 29th St, Mandalay 691 Golden Crown 159, 29th St, between 82nd St and 83rd St, Mandalay 111, 3rd Fl., 78th St, between 37th St and 38th St, Maha Aung Myay Ts, Yangon 692 Great Diamond Jewellery 273 (A), 80th St, between 32nd St and 33rd St, Mandalay 693 Hlyan Tint 6, 84th St, between 38th St and 39th St, Mandalay 694 Kaung Lite 322 84th St, between 38rd St and 39th St, Mandalay 695 Kaung Myat 194 84th St, between 33rd St and 34th St, Mandalay 696 Kyway Kyway (Ma)- Aye Aye Myint (Ma) 1, Myalay Shed (H), 82nd St, between 15th St, and 16th St, Mandalay 697 Maung Gyi (U) Jewellery Shop 219, 84th St, between 32nd St and 33rd St, Mandalay 698 Maung Kain 181 corner of 80th and 29th St, Mandalay 699 Mogok 45-50-51, Yuzana Shed (D), 3rd Fl., Zaycho Market, Mandalay 700 Nawarat Jewellery Shop 516, corner of 80th St & 31st St, Mandalay 701 New Star 10, 78th St, between 32nd St and 33rd St, Mandalay 702 Nyein Nyein San 215, 84th St, between 32nd St and 33rd St, Mandalay 703 Pound Hwa 109, 84th St, between 29th St, and 30th St, Chan Aye Thazan Tsp, Mandalay 704 Pwint Lann 251, 84th St, between 33st St and 34th St, Mandalay 705 Royal Diamond Jewellery 249, 26th St, between 82nd St, and 83rd St, Mandalay 706 Seim Mya Yadana 149, corner of 80th and 28th St, Mandalay 707 Sein Kyaw Moe Thiri Madalar Car Wing (South) 89th St, between 24th St and 25th St, Mandalay 708 Sein Shwe Moe (1) 12(A), Mingalar Market, 73rd St, between 30th St, and 31st St, Mandalay 709 Sein Tharaphu 289, 28th St, between 83rd St and 84th St, Mandalay 710 Shwe Gabar 33-35, 1st Fl., Sagawah Shed, Zaycho Market, Mandalay 711 Shwe La Min 313, 28th St, between 83rd St and 84th St, Mandalay 712 Shwe Nadi 107, Marlar Myaing 3rd St, (16) Ward, HLGG, Yangon 713 Shwe Nagar 442, 80th St, between 27th St and 28th St, Mandalay 714 Shwe Oak Or A-9/10, 78th St, between 32nd St & 33rd St, Mandalay 715 Shwe Oak Or Zay Cho (South) Shop House, G/F, Mandalay 716 Shwe Pyi Tha 21/28, 89th St, between 22nd St and 23rd St, Mandalay 717 Shwe Pyit Taing Htaung Between 26th St and 27th St & between 88th St and 89th St, Mandalay 718 Shwe Wah Phu 19th St, between 86th St and 87th St, Mandalay 719 Shwe Zarmani 136/138, 84th St, between 31st St and 32nd St, Mandalay 720 Soe 4-5, 84th St, between 38th St, and 39th St, Mandalay 721 Taw Win F 9/7, 66th St, Mandalay 722 Thein Maung (U) Gold Shops and Gold Smith 82nd St, between 43rd & 44th St, Kyauk Kone Tan., Mandalay 723 Theingi Shwe Sin Co Ltd 1F, corner of 27th St, and 78th St, Mandalay 724 Thuriya Nagar 30th St, between 71st St and 72nd St, Mandalay 725 Tin Shein 12/14, Yuzana Shed D, Zaycho Market, Mandalay 726 Tin (U) 26, corner of Bayint Naung Rd, and Kannar St, Chan Aye Thazan Tsp, Mandalay 727 Wan Shin 167, 29th St, between 82nd St and 83rd St, Mandalay 728 Weint Fu 132, corner of 26th and 84th St, Mandalay 729 Weint Li 476, 80th St, between 29th St and 30th St, Mandalay 730 Weint San Corner of 27th St and 84th St, Mandalay 731 Weint Sann Man Myanmar Zaycho Plaza, 27th St, corner of 84th St, Mandalay 732 Weint Sein 63, corner of 28th St and 84th St, Mandalay 733 Win Maung (U) 55, 24th St, between 83rd St and 84th St, Aung Myay Thazan Tsp, Mandalay 734 Win Myint 183, 81st St, between 18th St, and 19th St, aung Myay Thazan Tsp, Mandalay 735 Yadana Win 119, 63rd St between 19th St and 20th St, Mandalay 736 Yadanar Moe 29th St, between 83rd St, and 84th St, Maha Aung Myay Rsp, Mandalay 737 Zabu Aye 39, 1st Fl., Mya Lay Shed (H), Zaycho Market, Mandalay 738 Da Wei/ Kawthaung Phone Han Gyaw Infront of Bayint Naung Market, Da Wei, Thanin Thayi Division 739 Myeik Aung Nilar Zay Gyi (Infront, Adipati St, Myeik, Thanin Thayi Division 740 Phone Han Gyaw Inside of Myeik Market, Myeik, Thanin Thayi Division Pakokku 741 Myint Thein (U) & Win Hein (Daw) Bogyoke St, Ward (12), Pakokku, Magwe Division 742 Paw Oo Thiri Sandar St, Ward (4), Pakokku, Magwe Division 743 Shwe Pin Myint Lut Latt Yay St, Ward (8), Pakokku, Magwe Division 744 Thant Sin 3, Shed (B), South of Myoma Zay, Pakokku, Magwe Division 745 Tun Hlyan Pwe St, Khan Taw Qtr, Ward 12, Pakokku, Magwe Division D-12, West of Myom Zay Bldg, Pakokku, Magwe Division 746 Yadanar Shwe Sin 13, Shed (D), West of Market, Pakokku, Magwe Division Magway 747 Myat Kyaw (U) & Myint Myint Aye (Daw) 55, Oh Bo 6th St, Magway, Magwe Division Pyinmana 748 Cho San Bldg. 25/97, Bo Letyar St, North of Market, Pyinmana, Mandalay Division 749 Ever 1/8, Bogyoke St, Mingalar Ward, Pyinmana, Mandalay Division 750 Kaung Like B1-26, A-98, Mingalar Market, Pyinmana, Mandalay Division 751 Mya Myint Moh 10/14, Bogyoke St, Pyinmana, Mandalay Division 752 Shwe Myint Moh A-29, 135, Bo Letyar St, North of Market, Pyinmana, Mandalay Division 753 Win (KO) & Khin Than Lwin (Ma) 3/4, Bogyoke St, Pyinmana, Mandalay Division Monywa 754 Thamardi 1, Shed (15), Chindwin Yadanar market, Monywa, Sagaing Division 755 Than Tayar 273, Bogyoke Aung San Rd, Monywa, Sagaing Division 756 Win Yadanar New Chindwin Yadanar Market, Phone Gyi Tan, Monywa, Sagaing Division Sagaing 757 Ba Thi (U) Silversmith Ywa Htaung, (Near Mandalay), Sagaing, Sagaing Division Kale 758 Kalayarna 5/4, Nyaung Pin Thar Qtr., Kale, Sagaing Division Pharkant 759 Pound Hwa Nga/53, Hnget Pyaw Taw Ward, Pharkant, Kachin State. Shwebo 760 Yadanar Aung Sun Phu St, Shwebo, Sagaing Division Taunggyi 761 Shu Taing Yin La/1, corner of Bogyoke Aung San St, and Tabin Shwe Htee St, Lanmadaw Qtr, Taunggyi Shan State. Lashio 762 Golden Dragon H/ Bldg. 1, No. 9, Bogyoke St, Lashio, Shan State. 763 Lashio Lucky 17, G/F, Myo Ma New Market, Theindi St, Lashio, Shan State. JADE AND JADE GOODS 764 Apex Jade 113-120, Nawarat Shed, Bogyoke Aung San Rd, Pabedan Tsp, Yangon 765 Beauty Jade 40, Nawarat Shed, Bogyoke Aung San Rd, Pabedan Tsp, Yangon 766 Chang Long Gems & Jewellery Co 216-222 Rm A1, Bo Myat Tun Housing, Bo Myat Tun Rd, Pazundaung, Yangon 767 Eastern Jade 10-19, Nawarat Shed, Bogyoke Aung San Rd, Pabedan Tsp, Yangon 768 Fu May Jade & Jewellery Rm# 12, Bogyoke Aung San Market, Pabedan Tsp, Yangon 769 Golden House Jade & Gems Co-op Ltd Rm# 3, Bldg.11, (1st Flr.), Pan Hlaing St, Pabedan Tsp, Yangon 770 Golden Lion Jewellery & Jade 83 West D Block, Bogyoke Aung San Market, Pabedan, Yangon 771 Happy Jade Co Ltd 110 (1st floor) 50th St, Pazundaung, Yangon 772 Jade Star Gems Co-op. Ltd 1, 1st Flr, Bogyoke Aung San Market, Bogyoke Aung San Rd, Pabedan, Yangon 773 Kyauk Sein Nagar (Gems) Co 39a Pyay Rd, 7.5 mile, Myayangon, Yangon 774 Myanmar Arts & Handicrafts Centre 26, 1st floor, Sayasan Plaza, corner of Sayasan Rd & New University Ave, Bahan, Yangon 775 Myanmar Arts and Handicrafts Centre 69, room 507, Yuzana Condo Tower, Shwegondaing Rd, Bahan, Yangon 776 Myanmar Imperial Jade co Ltd 24-26 Sule Pagoda Rd, KTDAA, Yangon 777 Ok Jewellery & Jade Works G (20-21), Aung San Stadium (North Wing), Mingalar Taung Nyunt Tsp, Yangon 778 Ok Jewellery & Jade Works 34, Central Hall, Bogyoke Aung San Market, Bogyoke Aung San Rd, Pabedan Tsp, Yangon 779 Precious Stone 116, Bogyoke Aung San Market (West Wing), Pabedan Tsp, Yangon 780 Ruby Dragon Jade & Gems Co 37A Pyay Rd, 7.5 mile, Myayangon, Yangon 781 Sayargyi Co Ltd 39, Man Pyay 7th St, Ward (3), Tharkayta Tsp, Yangon 782 Top Top Gems 11, (1st Flr.), Myanma Gems Mart, 66, Kaba Aye Pagoda Rd, Mayangon Tsp, Yangon 783 Yoko Sun Jade Company 653C Mya Kantha St, Kamayut, Yangon 784 Aung Yadanar Htay 20 Kyauk Sit Tan, Phayargyi West Entrance, Chan Mya Thasi Tsp, Mandalay 785 Fu May Jade & Jewellery 309, 80th St, between 35th St and 36th St, Mandalay 786 Kyauk Seinn Nagar (Gems) Co Ltd Ta -7, SA-2, corner of 69th St & Theikpan St, Mandalay 787 OK Co Ltd 61, 73rd St, between 28th St and 29th St, Mandalay 788 Ruby Dragon Jewellery Ta -7, SA-2, corner of 69th St & Theikpan St, Mandalay 789 Sein & Mya Corner of 38th St & 87th St, Mandalay SILVERSMITHS AND SILVERWARE 790 Aung Kya Oo 450 Thein Phyu Rd, MTNTT, Yangon 791 Chan Myae Aung B-95, Khaymarthi St, NOKAA, Yangon 792 Gandawin 1 Bogyoke Aung San Market (East Shed (D)), PBDNN, Yangon 793 Happy Jewellery & Souvenir 6 Pyay Rd, 6 ½ mile HLGG, Yangon 794 Hnin Pwint Phyu 143-249, Shwebontha St, PBDNN, Yangon 795 Hollywood Silver 925 250, (G/F), 39th St, KTDAA, Yangon 796 Khin Silver Ware Shop 82, 29th St, PBDNN, Yangon 797 KLN Group 35 Mya Sabei St, Parami, MYGNN, Yangon 798 Kyaw Win (Ko) 118 Shwebontha St, PBDNN, Yangon 799 Lin Pa Pa (Ext 515) 614 Bogyoke Aung San Market Shed (B), PBDNN, Yangon 800 Lucky One Brothers 33 Central Hall, Bogyoke Aung San Market, PBDNN, Yangon 801 Lucky Palace 26 (1st floor), Myanma Gems Mart, 66 Kaba Aye Pagoda Rd, MYGNN, Yangon 802 Maung Maung (Ko) & Ahmar Sein (Ma) (Ext 406) 20 Bogyoke Market, (Central Shed) PBDNN, Yangon 803 Maung Myint (Ko) & Marlar (Ma) (Ext 406) 24 Bogyoke Market (West Shed B) PBDNN, Yangon 804 Min Aung (Ko) & Theingi (Ma) Ext. 475) 33 Bogyoke Aung San Market (West Shed B) PBDNN, Yangon 805 Moe 380, Room 56 (2nd flr), FMI Centre, Bogyoke Aung San Rd, PBDNN, Yangon 806 Moe Han (U) 62, 29th St, PBDNN, Yangon 807 Myanmar Craft Silverware 99 Yay Kyaw Rd, Upper Pazunddaung, MTNTT, Yangon 808 Myint Myint (Ma) & Khin Nyo Win (Ma) 1 Soonlungu Kyaung St, YKNN, Yangon 809 Nawarat 7 (1st floor), Myanma Gems Mart, 66 Kaba Aye Pagoda Rd, MYGNN, Yangon 810 Nyi Lay (U) Silver Shop 62 Bogyoke Aung San Market (Central Hall), PBDNN, Yangon 811 Pan Set Kyar 16/17, Shed A, (2) Market, NOKAA, Yangon 812 Sane Lei 9 Bogyoke Aung San Market (Central Shed) PBDNN, Yangon 813 Seinn Lei 9 Central Hall, Bogyoke Market, PBDNN, Yangon 814 Shwe Pyi Yadanar Gold & Silverware Shop 13 (1st floor), Myanma Gems mart, 66 Kaba Aye Pagoda Rd, MYGNN, Yangon 815 Silver King 87, 29th St, PBNDNN, Yangon 816 Swe Swe (Ma) (Ext 364) 12 West (A) Bk, Bogyoke Market, Bogyoke Aung San Rd, PBDNN, Yangon 817 Tai Minn Silverware 41-42 Central Hall, Bogyoke Aung San Market, PBDNN, Yangon 818 Zarmani 87, 29th St, (Lower), PBDNN, Yangon 819 Zaw Myo Htet Co Ltd 72 51st St, PZDGG, Yangon SILVERSMITHS OUTSIDE YANGON Mandalay 820 Aung Co Ltd 13-19 Tharaphi She, Zaycho Market, Mandalay 821 Ba Mhin (u) & Khin Lay (Daw) Family 2(j) corner of 66th St and 24th St, Mandalay 822 West Banks (2) Corner of 34th St and 83rd St, Mandalay 823 Yadanarbon Silver Shop 47 Hninsi Shed (B), (1st floor), Zaycho, Mandalay Sagaing 824 Ba Hmin (U) & Khin Lay (Daw) Ywa Hltaung Ward, Sagaing 825 Ba Thi (U) Silversmith Ywa Hltaung (Near Mandalay) Sagaing ANNEX II ANNEX VI List of members of the Government of Burma/Myanmar and persons, entities and bodies associated with them referred to in Article 11 Table Notes: 1. Aliases or variations in spelling are denoted by a.k.a. . 2. D.o.b means date of birth. 3. P.o.b means place of birth. 4. If not stated otherwise, all passport and ID cards are those of Burma/Myanmar. A. FORMER STATE PEACE AND DEVELOPMENT COUNCIL (SPDC) # Name (and possible aliases) Identifying information (function/title, date and place of birth, passport/id number, spouse or son/daughter of ¦) Sex (M/F) A1a Senior General Than Shwe Chairman of the SPDC, d.o.b. 02.02.1933 M A1b Kyaing Kyaing Wife of Senior General Than Shwe F A1c Thandar Shwe Daughter of Senior General Than Shwe F A1d Major Zaw Phyo Win Husband of Thandar Shwe, Deputy Director Export Section, Ministry of Trade M A1e Khin Pyone Shwe Daughter of Senior General Than Shwe F A1f Aye Aye Thit Shwe Daughter of Senior General Than Shwe F A1g Tun Naing Shwe a.k.a. Tun Tun Naing Son of Senior General Than Shwe. Owner of J and J Company M A1h Khin Thanda Wife of Tun Naing Shwe F A1i Kyaing San Shwe Son of Senior General Than Shwe M A1j Dr. Khin Win Sein Wife of Kyaing San Shwe F A1k Thant Zaw Shwe a.k.a. Maung Maung Son of Senior General Than Shwe M A1l Dewar Shwe Daughter of Senior General Than Shwe F A1m Kyi Kyi Shwe a.k.a. Ma Aw Daughter of Senior General Than Shwe F A1n Lt. Col. Nay Soe Maung Husband of Kyi Kyi Shwe M A1o Pho La Pyae (Full Moon) a.k.a. Nay Shwe Thway Aung Son of Kyi Kyi Shwe and Nay Soe Maung, Director Yadanabon Cybercity M A2a Vice-Senior General Maung Aye Vice-Chairman of the SPDC, d.o.b. 25.12.1937 M A2b Mya Mya San Wife of Vice-Senior General Maung Aye F A2c Nandar Aye Daughter of Vice-Senior General Maung Aye, wife of Major Pye Aung. Owner of Queen Star Computer Co F A3a Thura Shwe Mann Vice Chairman of the Union Solidarity and Development Party (USDP). Former SPDC Chief of Staff, Coordinator of Special Operations, d.o.b. 11.07.1947. Member of the Parliament (Lower House), Speaker of the Lower House. M A3b Khin Lay Thet Wife of Thura Shwe Mann F A3c Aung Thet Mann a.k.a. Shwe Mann Ko Ko Son of Thura Shwe Mann, Ayeya Shwe War (Wah) Company, 5, Pyay Rd, Hlaing Township, Yangon and Co-owner of RedLink Communications Co Ltd, No. 20, Building B, Mya Yeik Nyo Royal Hotel, Pa-Le Rd, Bahan Township, Yangon, d.o.b. 19.06.1977 M A3d Khin Hnin Thandar Wife of Aung Thet Mann F A3e Toe Naing Mann Son of Thura Shwe Mann, d.o.b. 29.06.1978 Owner of Global Net and Red Link Communications Co Ltd, No. 20, Building B, Mya Yeik Nyo Royal Hotel, Pa-Le Rd, Bahan Township, Yangon, Internet Service Providers M A3f Zay Zin Latt Wife of Toe Naing Mann, Daughter of Khin Shwe, d.o.b. 24.03.1981 F A4a Tin Aye Vice Chairman of the Union Solidarity and Development Party (USDP). Chairman of the Election Commission. Former Chief of Military Ordnance and Former Head of UMEHL. M A4b Kyi Kyi Ohn Wife of Tin Aye F A4c Zaw Min Aye Son of Tin Aye M B. REGIONAL COMMANDERS # Name (and possible aliases) Identifying information (function/title, date and place of birth, passport/id number, spouse or son/daughter of ¦) Sex (M/F) B1a Brig-Gen Tun Than Former 77 LID, Bago. Yangon Command - Mingalardon (Yangon Region) M B2a Brig-Gen Ye Aung Central Command - Mandalay (Mandalay Region) M B3a Brig-Gen Soe Lwin North-Western Command - Sagaing (Sagaing Region) M B4a Brig-Gen Zayar Aung a.k.a. Zeya Aung Northern Command - Myitkyina (Kachin State) M B5a Brig-Gen Aung Kyaw Zaw Former 77 LID. North-Eastern Command - Lashio (Northern Shan State) M B6a Brig-Gen Than Tun Oo Triangle Region Command - Kentung (Eastern Shan State) M B7a Brig-Gen San Oo a.k.a. Hsan Oo Eastern Command - Taunggyi (Southern Shan State) M B8a Brig-Gen Tun Nay Lin Former Rector/Commandant, Defence Services Medical Academy. South-Eastern Command - Mawlamyine (Mon and Kayin States) M B9a Brig-Gen Khin Maung Htay Coastal Region Command - Myeik (Tanintharyi Region) M B10a Brig-Gen Soe Htut Southern Command - Taungoo (Bago and Magwe Region) M B11a Brig-Gen Tin Maung Win South-Western Command - Bassein (Ayeyarwady Region) M B12a Brig-Gen Soe Thein Western Command - An (Rakhine and Chin States) M B13a Brig-Gen Maung Maung Aye Nay Pyi Taw Command - Nay Pyi Taw M B13b San San Yee Wife of Brig-Gen Maung Maung Aye F B14a Brig-Gen Mya Tun Oo Middle-East Command - Kunhing (Shan State) M C. DEPUTY REGIONAL COMMANDERS # Name (and possible aliases) Identifying information (function/title, date and place of birth, passport/id number, spouse or son/daughter of ¦) Sex (M/F) C1a Brig-Gen Than Tun Aung Former Regional Operatio Command - Sittwe; Centre Command M C2a Brig-Gen Tin Maung Ohn North-Western Command M C3a Brig-Gen San Thein Northern Command M C4a Brig-Gen Hla Myint North-Eastern Command M C4b Su Su Hlaing Wife of Brig-Gen Hla Myint F C5a Brig-Gen Wai Lin Triangle Command M C6a Brig-Gen Chit Oo Eastern Command M C6b Kyin Myaing Wife of Brig-Gen Chit Oo F C7a Brig-Gen Win Myint Southern Region Command M C7b Mya Mya Aye Wife of Brig-Gen Win Myint F C8a Brig-Gen Tint Swe South-Western Command M C8b Khin Thaung Wife of Brig-Gen Tint Swe F C8c Ye Min a.k.a. Ye Kyaw Swar Swe Son of Brig-Gen Tint Swe M C8d Su Mon Swe Wife of Ye Min F C9a Brig-Gen Tin Hlaing Western Command M C9b Hla Than Htay Wife of Brig-Gen Tin Hlaing F C10a Brig-Gen Min Zaw Nay Pyi Taw Command M C11a Brig-Gen Kyaw Oo Lwin Former Kalay Station Commander. Coastal Region Command M C12a Brig-Gen Zaw Min South-Eastern Command M C13a Brig-Gen Soe Win Former Bahtoo Station Commander; Rangoon Command M D. GOVERNMENT # Name (and possible aliases) Identifying information (inc. Ministry) Sex (M/F) D1a Thein Sein President and Executive Head of the Republic of the Union of Myanmar. Former Prime Minister. Former member of the SPDC. Former Chairman of the Union Solidarity and Development Party (USDP),d.o.b. 20.04.1945, Pathein M D2a Khin Khin Win Wife of Thein Sein F D3a Tin Aung Myint Oo Vice-President of the Republic of the Union of Myanmar. Former SPDC Secretary 1. Former Vice Chairman of the Union Solidarity and Development Party (USDP), d.o.b. 29.05.1950 M D3b Khin Saw Hnin Wife of Tin Aung Myint Oo F D3c Captain Naing Lin Oo Son of Tin Aung Myint Oo M D3d Hnin Yee Mon Wife of Captain Naing Lin Oo F D4a Sai Mauk Kham Vice-President of the Republic of the Union of Myanmar M D5a Maj-Gen Hla Min Minister for Defence. Former Chief of Bureau of Special Operations 3. Former South (Bago Division) Regional Commander, d.o.b. 26.01.1958 M D6a Lt-Gen Ko Ko Minister for Home Affairs. Former Chief of Bureau of Special Operations 3 (Pegu, Irrawaddy, Arakan), p.o.b. Mandalay, d.o.b. 10.3.1956 M D6b Sao Nwan Khun Sum Wife of Lt-Gen Ko Ko F D7a Thein Htaik a.k.a. Hteik a.k.a. Htike Minister for Mines. Former Military Inspector General, d.o.b. 8.2.1952, p.o.b. Yangon M D8a Thein Htay Minister for Border Affairs & Industrial Development. Former Deputy Minister for Defence, p.o.b. Taunggyi, d.o.b. 07.09.1955 M D8b Myint Myint Khine Wife of Thein Htay F D9a Soe Maung Presidents Office. Former Judge Advocate General, d.o.b. 20.12.1952, p.o.b. Yezagyo M D9b Nang Phyu Phyu Aye Wife of Soe Maung F D10a Aye Myint Minister for Science & Technology. Former Deputy Minister for Defence M D11a Soe Thein Minister for Industry 2, p.o.b. Yangon, d.o.b. 07.09.1949 M D11b Khin Aye Kyin a.k.a. Aye Aye Wife of Soe Thein F D11c Yimon Aye Daughter of Soe Thein, d.o.b. 12.07.1980 F D11d Aye Chan Son of Soe Thein, d.o.b. 23.09.1973 M D11e Thida Aye Daughter of Soe Thein, d.o.b. 23.03.1979 F D12a Wunna Maung Lwin Minister for Foreign Affairs M D13a Dr. Pe Thet Khin Minister for Health M D14a Aung Min Minister for Rail Transportation, p.o.b. Yangon, d.o.b. 20.11.1949 M D14b Wai Wai Thar a.k.a. Wai Wai Tha Wife of Aung Min F D14c Aye Min Aung Daughter of Aung Min F D14d Htoo Char Aung Son of Aung Min M D15a Khin Yi Minister for Immigration and Population. Former DG Myanmar Police Force, d.o.b. 29.12.1952, p.o.b. Myaung Mya M D15b Khin May Soe Wife of Khin Yi F D16a Myint Hlaing Minister for Agriculture & Irrigation. Former Chief of Staff (Air Defence); p.o.b. Mogok, d.o.b. 13.08.1953 M D17a Thura Myint Maung Minister for Religious Affairs, p.o.b. Yesagyo, d.o.b. 19.01.1941 M D17b Aung Kyaw Soe Son of Thura Myint Maung M D17c Su Su Sandi Wife of Aung Kyaw Soe F D17d Zin Myint Maung Daughter of Thura Myint Maung F D18a Khin Maung Myint Minister for Construction. Former Minister for Electric Power 2, p.o.b. Sagaing, d.o.b. 24.05.1951 M D18b Win Win Nu Wife of Khin Maung Myint F D19a Tin Naing Thein Minister for National Planning and Economic Development and Minister for Livestock & Fisheries. Former Minister for Commerce, formerly Deputy Minister for Forestry M D19b Aye Aye Wife of Tin Naing Thein F D20a Kyaw Swa Khaing Minister for Industry 1. Former Deputy Minister for Industry 2 M D20b Khin Phyu Mar Wife of Kyaw Swa Khaing F D21a Than Htay Minister for Energy. Former Deputy Minister for Energy, p.o.b. Myanaung, d.o.b. 12.11.1954 M D21b Soe Wut Yi Wife of Than Htay F D22a Dr Mya Aye Minister for Education M D23a Zaw Min Minister for Electric Power (1), d.o.b. 30.10.1951, p.o.b. Bago M D23b Khin Mi Mi Wife of Zaw Min F D24a Khin Maung Soe Minister for Electric Power (2) M D25a Hla Tun Minister for Finance & Revenue. Former Minister for Finance & Revenue, d.o.b. 11.07.1951, p.o.b. Yangon M D25b Khin Than Win Wife of Hla Tun F D26a Thein Nyunt President Office. Former Minister for Progress of Border Areas & National Races & Development Affairs, and Mayor of Nay Pyi Taw, p.o.b. Maubin, d.o.b. 08.10.1948 M D27a Kyin Khaing a.k.a. Kyin Khine Wife of Thein Nyunt F D28a (Wunna Kyaw Htin) Win Myint Minister for Commerce. President of the Union of Myanmar Federation of Chambers of Commerce and Industry (UMFCCI) and owner of Shwe Nagar Min Co and owner of Zeya Shwe Myay Football Club, p.o.b. Ye Oo, d.o.b. 21.04.1954 M D29a Tint Hsan Minister for Hotels & Tourism and Minister for Sports M D30a Kyaw Hsan Minister for Information and Minister for Culture. Former member of the Union Solidarity and Development Party (USDP), p.o.b. Monywa, d.o.b. 20.05.1948 M D31b Kyi Kyi Win Wife of Kyaw Hsan. Head of Information Department of Myanmar Womens Affairs Federation. F D32a Win Tun Minister for Forestry M D33a Aung Kyi Minister for Labour and Minister for Social Welfare, Relief and Resettlement. Former Minister for Employment/ Labour (appointed Minister for Relations on 08.10.2007, in charge of relations with Aung San Suu Kyi), p.o.b. Yangon, d.o.b. 01.11.1946 M D33b Thet Thet Swe Wife of Aung Kyi F D34a Ohn Myint Minister for Cooperatives. Former Chief of Bureau of Special Operations 6 M D34b Nu Nu Swe Wife of Ohn Myint F D35a Thein Tun a.k.a. Thein Htun Minister for Communications, Posts and Telegraphs M D36a Nyan Htun Aung Minister for Transport M E. DEPUTY MINISTERS # Name (and possible aliases) Identifying information (inc. Ministry) Sex (M/F) E1a Maj-Gen Kyaw Nyunt Deputy Minister for Defence M E2a Col Aung Thaw Deputy Minister for Defence M E3a Maj-Gen Zaw Win Deputy Minister for Border Affairs. Former Commander Lon Htein Battalion Base 3 Shwemyayar M E4a Maung Myint Deputy Minister for Foreign Affairs, d.o.b. 21.05.1958, p.o.b. Mandalay M E4b Dr Khin Mya Win d.o.b. 21.01.1956, wife of Maung Myint F E5a Dr Myo Myint Deputy Minister for Foreign Affairs M E6a Soe Win Deputy Minister for Information M E7a Ohn Than Deputy Minister for Agriculture and Irrigation M E8a Khin Zaw Deputy Minister for Agriculture and Irrigation M E9a Win Than Deputy Minister for Finance and Revenue M E10a Soe Tint Deputy Minister for Construction M E11a Kyaw Lwin Deputy Minister for Construction M E12a Dr Kan Zaw Deputy Minister for National Planning and Economic Development M E13a Dr Pwint Hsan Deputy Minister for Commerce M E14a Tint Lwin Deputy Minister for Communications, Posts & Telegraphs M E15a Phone Swe Deputy Minister for Social Welfare, Relief & Resettlement. Former Deputy Minister for Home Affairs. M E15b San San Wai Wife of Brig-Gen Phone Swe F E16a Than Tun Deputy Minister for Cooperatives M E17a Myint Thein Deputy Minister for Labour. Former Supreme Court Judge M E18a Win Shein Deputy Minister for Transport. Former Commander, Naval Training Headquarters M E19a Htay Aung Deputy Minister for Hotels & Tourism M E20a Thein Aung Deputy Minister for Industry 1 M E21a Myo Aung Deputy Minister for Industry 2 M E22a Thura U Thaung Lwin Deputy Minister for Rail Transportation M E23a Thant Shin Deputy Minister for Rail Transportation M E24a Soe Aung Deputy Minister for Energy M E25a Myint Zaw Deputy Minister for Electric Power (1) M E26a Aung Than Oo Deputy Minister for Electric Power (2) M E27a Aye Kyu Deputy Minister for Education M E28a Ba Shwe Deputy Minister for Education M E29a Dr (Daw) Myat Myat Ohn Khin Deputy Minister for Health F E30a Dr Win Myint Deputy Minister for Health M E31a (Daw) Sanda Khin Deputy Minister for Culture F E32a Dr Maung Maung Htay Deputy Minister for Religious Affairs M E33a Dr Ko Ko Oo Deputy Minister for Science & Technology M E34a Kyaw Kyaw Win Deputy Minister for immigration & Population M E35a Aye Myint Kyu Deputy Minister for Sports M E36a Han Sein Deputy Minister for Myanma Industrial Development M E37a Chan Maung Deputy Minister for Myanma Industrial Development M E38a Khin Maung Aye Deputy Minister for Livestock & Fisheries M E39a Kyaw Zan Myint Deputy Minister for Home Affairs M F. CHIEF MINISTERS STATES / REGIONS # Name (and possible aliases) Identifying information (function/title, date and place of birth, passport/id number, spouse or son/daughter of ¦) Sex (M/F) F1a Thar Aye a.k.a. Tha Aye Chief Minister for Sagaing Region. Former Chief of Bureau of Special Operations 1 (Kachin, Chin, Sagaing), d.o.b. 16.02.1945 M F1b Wai Wai Khaing a.k.a. Wei Wei Khaing Wife of Thar Aye F F1c See Thu Aye Son of Thar Aye M F2a Khin Zaw Chief Minister for Tanintharyi Region. Former Chief of Bureau of Special Operations 4 (Karen, Mon, Tenas serim), previously Chief of BSO 6 since June 2008 M F2b Khin Pyone Win Wife of Khin Zaw F F2c Kyi Tha Khin Zaw Son of Khin Zaw M F2d Su Khin Zaw Daughter of Khin Zaw F F3a Myint Swe Former Chief of Bureau of Special Operations 5 (Rangoon/Yangon). Chief Minister Yangon Region M F3b Khin Thet Htay Wife of Myint Swe F F4a Brig-Gen Zaw Min Chief Minister Karen State M F4b Nyunt Nyunt Wai Wife of Brig-Gen Zaw Min F F5a Hone Ngaing a.k.a. Hon Ngai Chief Minister Chin State M F5b Wah Wah Wife of Brig-Gen Hone Ngaing a.k.a. Hon Ngai F F6a Nyan Win Former Minister for Foreign Affairs, formerly Deputy Chief of Armed Forces Training, d.o.b. 22.01.1953. Chief Minister for Bago Region M F6b Myint Myint Soe Wife of Nyan Win, d.o.b. 15.01.1953 F F7a Brig-Gen Thein Aung Chief Minister Ayerarwaddy. Former Minister for Forestry M F7b Khin Htay Myint Wife of Brig-Gen Thein Aung F F8a Ohn Myint Chief Minister Mon State. Former Minister for Mines M F8b San San Wife of Ohn Myint F F8c Thet Naing Oo Son of Ohn Myint M F8d Min Thet Oo Son of Ohn Myint M F9a Ye Myint Chief Minister for Mandalay Region. Former Chief of Military Affairs Security M F9b Myat Ngwe Wife of Ye Myint F F10a La John Ngan Sai Chief Minister Kachin State M F11a Khin Maung Oo a.k.a. U Bu Reh Chief Minister Kayah State M F12a Hla Maung Tin Chief Minister Rakhine State M F13a Sao Aung Myat Chief Minister Shan State M F14a Phone Maw Shwe Chief Minister Magway Region M G. SENIOR MILITARY OFFICERS # Name (and possible aliases) Identifying information (inc. function) Sex (M/F) G1a Lt-Gen. Min Aung Hlaing Former Chief of Bureau of Special Operations 2. Commander in Chief M G1b Kyu Kyu Hla Wife of Lt-Gen Min Aung Hlaing F G2a Maj-Gen Hla Shwe Deputy Adjutant General M G3a Brig-Gen Than Htut Former 11 LID. Provost General M G4a Lt-Gen Kyaw Swe Former South Western (Irrawaddy Division) Regional Commander and Regional Minister without portfolio. Chief of Military Affairs Security M G4b Win Win Maw Wife of Lt-Gen Kyaw Swe F G5a Maj-Gen Htin Aung Kyaw Vice Quarter Master General M G5b Khin Khin Maw Wife of Maj-Gen Htin Aung Kyaw F G6a Lun Maung Union Auditor General M G6b May Mya Sein Wife of Lt-Gen Lun Maung F G7a Maj-Gen Nay Win Personal Assistant to the SPDC Chairman M G8a Brig-Gen Hla Myint Shwe Commandant, National Defence College M G9a Maj-Gen Mya Win Former Commandant, National Defence College. Director of Artillery and Armour, Board member UMEHL M G10a Maj-Gen Nay Lin Director of Public Relations and Psychological Warfare M G11a Brig-Gen Tun Tun Oo Former Director of Public Relations and Psychological Warfare M G12a Maj-Gen Thein Tun Director of Signals; member of National Convention Convening Management Committee M G13a Maj-Gen Than Htay Director of Military Supplies & Transport M G13b Nwe Nwe Win Wife of Maj-Gen Than Htay F G14a Maj-Gen Khin Maung Tint Director of Security Printing Works M G15a Maj-Gen Sein Lin Director Ordnance M G16a Maj-Gen Kyi Win Former Director of Artillery & Armour, Board member UMEHL M G16b Khin Mya Mon Wife of Maj-Gen Kyi Win F G17a Maj-Gen Tin Tun Director Military Engineers M G17b Khin Myint Wai Wife of Maj-Gen Tin Tun F G18a Maj-Gen Aung Thein Director Resettlement M G18b Htwe Yi a.k.a. Htwe Htwe Yi Wife of Maj-Gen Aung Thein F G19a Brig-Gen Than Maung Deputy Commandant of National Defence College M G20a Brig-Gen Win Myint Rector Defence Services Technological Academy M G21a Maj-Gen Sein Win Chief of Staff (Air Defence) M G22a Brig-Gen Than Sein Commandant, Defence Services Hospital, Mingaladon, d.o.b. 01.02.1946, p.o.b. Bago M G22b Rosy Mya Than Wife of Brig-Gen Than Sein F G23a Brig-Gen Win Than Managing Director Union of Myanmar Economic Holdings, Former Director of Procurement M G24a Brig-Gen Than Maung Director of Peoples Militia & Frontier Forces M G25a Maj-Gen Khin Maung Win Director Defence Industries M G26a Brig-Gen Win Aung Member of Civil Service Selection and Training Board M G27a Brig-Gen Soe Oo Member of Civil Service Selection and Training Board M G28a Brig-Gen Nyi Tun a.k.a. Nyi Htun Member of Civil Service Selection and Training Board M G29a Brig-Gen Kyaw Aung Member of Civil Service Selection and Training Board M G29b Khin Thant Sin Wife of Lt-Gen Myint Hlaing F G29c Hnin Nandar Hlaing Daughter of Lt-Gen Myint Hlaing F G29d Thant Sin Hlaing Son of Lt-Gen Myint Hlaing M G30a Maj-Gen Mya Win Director of Artillery, Ministry of Defence M G31a Maj-Gen Tin Soe Director of Armoured Vehicles, Ministry of Defence M G32a Maj-Gen Than Aung Director, Ministry of Defence, Directorate of Medical Staff M G33a Maj-Gen Ngwe Thein Ministry of Defence M G34a Col Thant Shin Director General Prime Ministers Office M G35a Maj-Gen Tha Aye Ministry of Defence M G36a Colonel Myat Thu Commander Rangoon Military Region 1 (northern Rangoon) M G37a Colonel Nay Myo Commander Military Region 2 (Eastern Rangoon) M G38a Colonel Tin Hsan Commander Military Region 3 (Western Rangoon) M G39a Colonel Khin Maung Htun Commander Military Region 4 (Southern Rangoon) M G40a Colonel Tint Wai Commander Operation Control Command No. 4 (Mawbi) M G41a San Nyunt Commander Military Support Unit No. 2 of Military Security Affairs M G42a Maj-Gen Win Hsan Director of Procurement M G43a Major Mya Thaung Commander Lon Htein Battalion Base 5 Mawbi M G44a Major Aung San Win Commander Lon Htein Battalion Base 7 Thanlin Township M G45a Maj-Gen Khin Aung Myint Former Chief of Staff (Air) M G46a Maj-Gen Hla Htay Win Chief of Armed Forces Training, Since 23.06.2008. Owner of Htay Co (logging and timber) M G46b Mar Mar Wai Wife of Maj-Gen Hla Htay Win F G46c Kyaw Thiha a.k.a. Kyaw Thura Son of Lt-Gen Ohn Myint M G46d Nwe Ei Ei Zin Wife of Kyaw Thiha F G47a Maj-Gen Win Myint Military appointments General. Former Rangoon (Yangon) Regional Commander M G47b Kyin Myaing Wife of Maj-Gen Win Myint F G48a Lt-Gen Yar Pyae a.k.a. Ya Pyae, Ya Pye, Ya Pyrit, Yar Pye and Yar Pyrit Judge Advocate General. Former Eastern (Shan State South) Regional Commander M G48b Thinzar Win Sein Wife of Lt-Gen Yar Pyae a.k.a. Ya Pyae, Ya Pye, Ya Pyrit, Yar Pye and Yar Pyrit F G49a Lt-Gen Thaung Aye Defence Services Inspector General. Former Western (Rakhine State) Regional Commander M G49b Thin Myo Myo Aung Wife of Lt-Gen Thaung Aye F G50a Lt-Gen Kyaw Phyo Chief of Defence Services Inspection and Auditor General. Former Triangle (Shan State East) Regional Commander M Navy G51a Vice-Admiral Nyan Tun Commander in Chief (Navy) M G51b Khin Aye Myint Wife of Nyan Tun F G52a Commodore Brig-Gen Thura Thet Swe Commander Taninthayi Naval Region Command M G53a Commodore Myint Lwin Commander Irrawaddy Naval Region M Air Force G54a Lt-Gen Myat Hein Commander-in-Chief (Air) M G54b Htwe Htwe Nyunt Wife of Lt-Gen Myat Hein F G55a Brig-Gen Khin Maung Tin Commandant of Shande Air Training School, Meiktila M Light Infantry Division G56a Brig-Gen Kyaw Htoo Lwin 33 LID, Sagaing M G57a Brig-Gen Taut Tun 44 LID M G58a Brig-Gen Aye Khin 55 LID, Lalaw M G59a Brig-Gen San Myint 66 LID, Pyi M G60a Brig-Gen Aung Kyaw Hla 88 LID, Magwe M G61a Brig-Gen Tin Oo Lwin 99 LID, Meiktila M G62a Brig Gen Sein Win 101 LID, Pakokku M G63a Col Than Han LID 66 M G64a Lt-Col Htwe Hla LID 66 M G65a Lt-Col Han Nyunt LID 66 M G66a Col Ohn Myint LID 77 M G67a Major Hla Phyo LID 77 M G68a Colonel Myat Thu Tactical Commander 11th LID M G69a Colonel Htein Lin Tactical Commander 11th LID M G70a Lt. Col. Tun Hla Aung Tactical Commander 11th LID M G71a Col. Aung Tun Brigade 66 M G72a Capt. Thein Han Brigade 66 M G72b Hnin Wutyi Aung Wife of Capt. Thein Han F G73a Lt. Col Mya Win Tactical Commander 77th LID M G74a Colonel Win Te Tactical Commander 77th LID M G75a Colonel Soe Htway Tactical Commander 77th LID M G76a Lt. Col. Tun Aye Commander 702nd Light Infantry Battalion M G77a Nyan Myint Kyaw Commander Infantry Battalion 281 (Mongyang Shan State East) M Other Brigadier - Generals G78a Brig-Gen Htein Win Taikkyi Station M G79a Brig-Gen Khin Zaw Win Khamaukgyi Station M G80a Brig-Gen Kyaw Aung Southern MR, Toungoo Station Commander M G81a Brig-Gen Myint Hein Military Operations Command -3, Mogaung Station M G82a Brig-Gen Myo Lwin Military Operations Command -7, Pekon Station F G83a Brig-Gen Myint Soe Military Operations Command -5, Taungup Station M G84a Brig-Gen Myint Aye Military Operations Command -9, Kyauktaw Station M G85a Brig-Gen Nyunt Hlaing Military Operations Command -17, Mong Pan Station M G86a Brig-Gen Soe Nwe Military Operations Command -21 Bhamo Station M G87a Brig-Gen Than Tun Kyaukpadaung Station Commander M G88a Brig-Gen Thet Naing Aungban Station Commander M G89a Brig-Gen Thein Hteik Military Operations Command -13, Bokpyin Station M G90a Brig-Gen Win Aung Mong Hsat Station Commander F G91a Brig-Gen Myo Tint Officer on Special Duty Ministry of Transport M G92a Brig-Gen Thura Sein Thaung Officer on Special Duty Ministry for Social Welfare M G93a Brig-Gen Phone Zaw Han Mayor of Mandalay since Feb 2005 and Chairman of Mandalay City Development Committee, formerly commander of Kyaukme M G93b Moe Thidar Wife of Brig-Gen Phone Zaw Han F G94a Brig-Gen Win Myint Pyinmana Station Commander M G95a Brig-Gen Kyaw Swe Pyin Oo Lwin Station Commander M G96a Maj-Gen Thein Htay Former Vice Chief of Military Weapons Production, Ministry of Defence, new position: Director of Defence Industries M G97a Brig-Gen Myo Myint Thein Commandant, Defence Services Hospital Pyin Oo Lwin M G98a Brig-Gen Sein Myint Former Chairman of Bago (Pegu) Division Peace and Development Council F Bureaus of special operations G99a Lt-Gen Myint Soe Chief of Bureau of Special Operations 1. Former North Western (Sagaing Division) Regional Commander and Regional Minister without portfolio M G100a Lt-Gen Aung Than Htut Chief of Bureau of Special Operations 2. Former North Eastern (Shan StateNorth) Regional Commander M G100b Cherry Wife of Lt-Gen Aung Than Htut F G101a Lt-Gen Thet Naing Win Chief of Bureau of Special Operations 4. Former South Eastern (Mon State) Regional Commander M G102a Lt-Gen Tin Ngwe Chief of Bureau of Special Operations 5. Former Central (Mandalay Division) Regional Commander M G102b Khin Thida Wife of Maj-Gen Tin Ngwe F G103a Lt-Gen Soe Win Chief of Bureau of Special Operations 6. Former North (Kachin State) Regional Commander M G103b Than Than Nwe Wife of Lt-Gen Soe Win F H. MILITARY OFFICERS RUNNING PRISONS AND POLICE # Name (and possible aliases) Identifying information (inc. function) Sex (M/F) H1a Brig-Gen Kyaw Kyaw Tun DG Myanmar Police Force. Former Rangoon (Yangon) Deputy Regional Commander M H1b Khin May Latt Wife of Brig-Gen Kyaw Kyaw Tun F H2a Zaw Win Director General of the Prisons Dept. (Ministry of Home Affairs) since August 2004, previously Deputy DG Myanmar Police Force, and former Brig-Gen. Former military M H2b Nwe Ni San Wife of Zaw Win F H3a Aung Saw Win Director General, Bureau of Special Investigation M H4a Police Brig-Gen Khin Maung Si Chief of Police Headquarters M H5a Lt-Col Tin Thaw Commander of Government Technical Institute M H6a Maung Maung Oo Head of Military Security Affairs interrogation team at Insein Prison M H7a Myo Aung Director of Rangoon Detention Facilities M H8a Police Lt. Col. Zaw Min Aung Special Branch M I.a FORMER UNION SOLIDARITY AND DEVELOPMENT ASSOCIATION (USDA) (senior former USDA office-holders who have not been included elsewhere) # Name (and possible aliases) Identifying information (inc. function) Sex (M/F) I1a Aung Thein Lin a.k.a Aung Thein Lynn Former Mayor of Yangon & Chairman of the Yangon City Development Committee (Secretary). Former USDA Central Executive Committee member and former member of the Union Solidarity and Development Party (USDP). Member of the Parliament, d.o.b. 1952 M I1b Khin San Nwe Wife of Aung Thein Lin F I1c Thidar Myo Daughter of Aung Thein Lin F I2a Col Maung Par a.k.a. Maung Pa Vice Mayor of Yangon City Development I. Former Member of the Central Executive I M I2b Khin Nyunt Myaing Wife of Col Maung Par F I2c Naing Win Par Son of Col Maung Par M I3a Nyan Tun Aung Former Member of the Central Executive Committee M I4a Aye Myint Former Member of Rangoon Executive Committee M I5a Tin Hlaing Former Member of Rangoon Executive Committee M I6a Soe Nyunt Former Staff Officer Yangon East M I7a Chit Ko Ko Former Chairman of the Peace and Development Council in Mingala Taungnyunt Township M I8a Soe Hlaing Oo Former Secretary of the Peace and Development Council in Mingala Taungnyunt Township M I9a Captain Kan Win Former Head of Mingala Taungnyunt Township Police Force M I10a That Zin Thein Former Head of Mingala Taungnyunt Development Affairs Committee M I11a Khin Maung Myint Former Head of Mingala Taungnyunt Immigration and Population Dept M I12a Zaw Lin Former Secretary Mingala Taungnyunt Township USDA M I13a Win Hlaing Former Joint Secretary Mingala Taungnyunt Township USDA M I14a San San Kyaw Former Staff Officer of the Information and Public Relations Department of the Ministry of Information in Mingala Taungnyunt Township F I15a Lt-Gen Myint Hlaing Ministry of Defence. Former USDA Member M I.b UNION SOLIDARITY AND DEVELOPMENT PARTY (USDP) (other members of USDP leadership have been included elsewhere) # Name (and possible aliases) Identifying information (inc. function) Sex (M/F) I16a Htay Oo Former Minister for Agriculture and Irrigation. Former Secretary-General of the USDA. Secretary-General of the Union Solidarity and Development Party (USDP), d.o.b. 20.01.1950, p.o.b. Hintada, Passport No. DM 105413, ID No. 10/Khatana (N) 009325 M I16b Ni Ni Win Wife of Htay Oo F I16c Thein Zaw Nyo Cadet Son of Htay Oo M I17a Tin Htut Former Minister for Cooperatives. Member of the Parliament (Lower House) M I17b Tin Tin Nyunt Wife of Tin Htut F I18a Aung Thaung Former Minister for Industry 1, Member of the Parliament (Lower House). Former member of the Union Solidarity and Development Party (USDP) M I18b Khin Khin Yi Wife of Aung Thaung F I18c Major Moe Aung Son of Aung Thaung M I18d Dr. Aye Khaing Nyunt Wife of Major Moe Aung F I18e Nay Aung Son of Aung Thaung, businessman, Managing Director, Aung Yee Phyoe Co Ltd (Annex III, IV, no 36) and Director IGE Co Ltd (Annex III, IV, no 35) M I18f Khin Moe Nyunt Wife of Nay Aung F I18g Major Pyi Aung a.k.a. Pye Aung Son of Aung Thaung (married to A2c). Director IGE Co Ltd M I18h Khin Ngu Yi Phyo Daughter of Aung Thaung F I18i Dr Thu Nanda Aung Daughter of Aung Thaung F I18j Aye Myat Po Aung Daughter of Aung Thaung F I19a Thaung Former Minister for Science & Technology, member of the Parliament (Lower House), d.o.b. 06.07.1937, p.o.b. Kyaukse M I19b May Kyi Sein Wife of Thaung F I19c Aung Kyi Son of Thaung, d.o.b. 1971 M I20a Thein Zaw Former Minister for Telecommunications, Post & Telegraphs, member of the Parliament (Lower House) M I20b Mu Mu Win Wife of Thein Zaw F J. PERSONS WHO BENEFIT FROM GOVERNMENT ECONOMIC POLICIES AND OTHER PERSONS ASSOCIATED WITH THE REGIME # Name (and possible aliases) Identifying information (inc. company) Sex (M/F) J1a Tay Za Managing Director, Htoo Trading Co (Annex III, IV no 1); Htoo Construction Co, d.o.b 18.07.1964; ID card MYGN 006415. Owner of Yangon United Football Club. Father: Myint Swe (06.11.1924) Mother: Ohn (12.08.1934) M J1b Thidar Zaw Wife of Tay Za; d.o.b. 24.02.1964, ID card KMYT 006865. Parents: Zaw Nyunt (deceased), Htoo (deceased) F J1c Pye Phyo Tay Za Son of Tay Za, d.o.b. 29.01.1987 M J1d Ohn Mother of Tay Za, d.o.b. 12.08.1934 F J2a Thiha Brother of Tay Za, d.o.b. 24.06.1960. Director Htoo Trading. Distributor of London cigarettes (Myawaddy Trading) M J2b Shwe Shwe Lin Wife of Thiha F J3a Aung Ko Win a.k.a. Saya Kyaung Kanbawza Bank also Myanmar Billion Group, Nilayoma Co Ltd, East Yoma Co Ltd and agent for London Cigarettes in Shan and Kayah States and owner of Kanbawza Football Club M J3b Nan Than Htwe a.k.a. Nan Than Htay Wife of Aung Ko Win F J3c Nang Lang Kham a.k.a. Nan Lan Khan Daughter of Aung Ko Win, d.o.b. 01.06.1988 F J4a Tun Myint Naing a.k.a. Steven Law, Htun Myint Naing, Htoon Myint Naing Asia World Co (Annex III, IV, no 26), d.o.b. 15.05.1958 or 27.08.1960 owner of Magway Football Club M J4b Cecilia Ng a.k.a. Ng Seng Hong, a.k.a. Seng Hong or Ng Sor Hon Wife of Tun Myint Naing. Chief Executive of Golden Aaron Pte Ltd (Singapore) F J4c Lo Hsing-han Father of Tun Myint Naing a.k.a. Steven Law, d.o.b. 1938 or 1935 M J5a Khin Shwe Zaykabar Co (Annex III, IV no 14), d.o.b. 21.01.1952 M J5b San San Kywe Wife of Khin Shwe F J5c Zay Thiha Son of Khin Shwe, d.o.b. 01.01.1977, Managing Director of Zaykabar Co Ltd M J5d Nandar Hlaing Wife of Zay Thiha F J6a Htay Myint Yuzana Co (Annex III, IV, no 29), d.o.b. 06.02.1955, also Yuzana Supermarket, Yuzana Hotel. (Annex III, IV, no 31), Yuzana Oil Palm Project and owner of Southern Myanmar United Football Club M J6b Aye Aye Maw Wife of Htay Myint, d.o.b. 17.11.1957 F J6c Win Myint Brother of Htay Myint, d.o.b. 29.05.1952 Director Yuzana Co M J6d Lay Myint Brother of Htay Myint, d.o.b. 06.02.1955 Director Yuzana Co M J6e Kyin Toe Brother of Htay Myint, d.o.b. 29.04.1957 Director Yuzana Co M J6f Zar Chi Htay Daughter of Htay Myint, Director of Yuzana Co, d.o.b. 17.02.1981 F J6g Khin Htay Lin Director, Yuzana Co, d.o.b. 14.04.1969 M J7a Kyaw Win Shwe Thanlwin Trading Co (Annex III, IV, no 15) (sole distributors of Thaton Tires under Ministry of Industry 2) M J7b Nan Mauk Loung Sai a.k.a. Nang Mauk Lao Hsai Wife of Kyaw Win F J8a Than Than Nwe Wife of Gen Soe Win. Former Prime Minister (deceased) F J8b Nay Soe Son of Gen Soe Win. Former Prime Minister (deceased) M J8c Theint Theint Soe Daughter of Gen Soe Win. Former Prime Minister (deceased) F J8d Sabai Myaing Wife of Nay Soe F J8e Htin Htut Husband of Theint Theint Soe M J9a Maung Maung Myint Managing Director of Myangon Myint Co Ltd (Annex III, IV, no 32) M J10a Maung Ko Manager, Htarwara mining company M J11a Zaw Zaw a.k.a. Phoe Zaw Managing Director of Max Myanmar. (Annex III, IV, no 16), d.o.b. 22.10.1966 M J11b Htay Htay Khine (Khaing) Wife of Zaw Zaw F J12a Chit Khaing a.k.a. Chit Khine Managing Director Eden group of companies (Annex III, IV, no 20) and owner of Delta United Football Club M J13a Aung Htwe Managing Director, Golden Flower Construction Company (Annex III, IV, no 22) M J14a Kyaw Thein Director and Partner of Htoo Trading (Annex III, IV, no 1), d.o.b. 25.10.1947 M J15a Kyaw Myint Owner, Golden Flower Co Ltd (Annex III, IV, no 22), 214 Wardan St, Lamadaw, Yangon M J16a Nay Win Tun Ruby Dragon Jade and Gems Co Ltd (Annex I, no 669 and no 1155) M J17a Aung Zaw Ye Myint Owner of Yetagun Construction Co (Annex III, IV, no 41) M J18a Eike (Eik) Htun a.k.a. Ayke Htun a.k.a. Aik Tun a.k.a. Patric Linn d.o.b. 21.10.1948, p.o.b. Mongkai Managing Director of Olympic Construction Co and Shwe Taung Development Co Ltd (584, 5F High Tech Tower Corner 7th St and Strand Rd, Lanmadaw Township, Yangon) and Asia Wealth Bank M J18b Sandar Tun Daughter of Eike Htun d.o.b. 23.08.1974 Yangon F J18c Aung Zaw Naing Son of Eike Htun M J18d Mi Mi Khaing Son of Eike Htun M J19a Dagon  Win Aung Dagon International Co Ltd (annex I, no 17, Annex III, IV, no 33), d.o.b. 30.09.1953, p.o.b. Pyay, ID Card No: PRE 127435 M J19b Moe Mya Mya Wife of Dagon  Win Aung, d.o.b. 28.08.1958, ID Card: B/ RGN 021998 F J19c Ei Hnin Pwint a.k.a. Christabelle Aung Daughter of Dagon  Win Aung, d.o.b. 22.02.1981, Director of Palm Beach Resort Ngwe Saung F J19d Thurane Aung a.k.a. Christopher Aung, Thurein Aung Son of Dagon  Win Aung, d.o.b 23.07.1982 M J20a Aung Myat a.k.a. Aung Myint Mother Trading (Annex III, IV, no 39) M J21a Win Lwin Kyaw Tha Company (Annex III, IV, no 40) M J22a Dr. Sai Sam Tun Loi Hein Co working in collaboration with Ministry of Industry No. 1 owner of Yadanabon Football Club M J23a San San Yee (Yi) Super One Group of Companies F J24a Myint Aung Former Adjutant General (promoted from South Western Regional Command) M J25a Khin Aung Myint Former Minister for Culture. Member of the Parliament (Upper House), Speaker of the Upper House. Former member of the Union Solidarity and Development Party (USDP) M J25b Khin Phyone Wife of Khin Aung Myint F J26a Maung Oo Former Minister for Home Affairs and former Minister for Immigration and Population, member of the Parliament (Lower House), d.o.b. 1952 M J26b Nyunt Nyunt Oo Wife of Maung Oo F J27a Maung Maung Thein Former Minister for Livestock & Fisheries, member of the Parliament (Lower House) M J27b Myint Myint Aye Wife of Maung Maung Thein F J27c Min Thein a.k.a. Ko Pauk Son of Maung Maung Thein M J28a Soe Naing Former Minister for Hotels and Tourism, member of the Parliament (Lower House) M J28b Tin Tin Latt Wife of Soe Naing F J28c Wut Yi Oo Daughter of Soe Naing F J28d Captain Htun Zaw Win Husband of Wut Yi Oo M J28e Yin Thu Aye Daughter of Soe Naing F J28f Yi Phone Zaw Son of Soe Naing M J29a Hla Htay Director General at Hotels & Tourism Directorate (Managing Director, Myanmar Hotels and Tourism Services until August 2004) M J30a Tin Maung Shwe Deputy Director General, Hotels and Tourism Directorate M J31a Soe Thein Managing Director, Myanmar Hotels and Tourism Services since October 2004 (Previously General Manager) M J32a Lt-Col Yan Naing General Manager, Ministry of Hotels & Tourism M J33a Kyi Kyi Aye Director for Tourism Promotion, Ministry of Hotels & Tourism F Members of the Judiciary J34a Myint Kyine Government Prosecutor, Northern District Court M J35a Aung Toe Former Chief Justice M J36a Aye Maung Former Attorney General M J37a Thaung Nyunt Legal Adviser M J38a Dr Tun Shin d.o.b. 02.10.1948. Former Deputy Attorney General. Union Attorney General M J39a Tun Tun Oo a.k.a. Htun Htun Oo Attorney General. Former Deputy Attorney General M J40a Tun Tun Oo Chief Justice. Former Deputy Chief Justice. M J41a Thein Soe Former Deputy Chief Justice. Member of the Constitutional Tribunal of the Union M J42a Tin Aung Aye Former Supreme Court Judge. Member of the Constitutional Tribunal of the Union M J43a Tin Aye Supreme Court Judge M J44a Chit Lwin Supreme Court Judge M J45a Judge Thaung Lwin Kyauktada Township Court M J46a Thaung Nyunt Judge, Northern District Court; Also National Convention Convening Work Committee Secretary M J47a Nyi Nyi Soe Judge, Western District Court, Address: No. (39) Ni-Gyaw-Da St, (corner of Sake-Ta- Thu-Kha St), Kyar-Kwet-Thit Ward, Tamway Township, Rangoon, Burma M K. MILITARY OWNED ENTERPRISES # Name (and possible aliases) Identifying information (inc. company) Sex (M/F) Individuals K1a Lt-Gen Khin Zaw Oo Former Coastal (Tanintharyi Division) Regional Commander Adjutant General and Chairman of UMEHL, d.o.b. 24.06.1951 M K2a Maj-Gen Hla Aung Thein Former Camp Commandant, Yangon; Vice Chairman of UMEHL M K2b Amy Khaing Wife of Maj-Gen Hla Aung Thein F K3a Brig-Gen Zarni Win Managing Director of UMEHL M K4a Maj-Gen Wai Lwin Former Quartermaster General and former (Nay Pyi Taw) Regional Commander. Chairman of Myanmar Economic Corporation (MEC) M K4b Swe Swe Oo Wife of Maj-Gen Wai Lwin F K4c Wai Phyo Aung Son of Maj-Gen Wai Lwin M K4d Oanmar Kyaw Tun a.k.a Ohnmar Kyaw Tun Wife of Wai Phyo Aung F K4e Wai Phyo Son of Maj-Gen Wai Lwin M K4f Lwin Yamin Daughter of Maj-Gen Wai Lwin F K5a Brig-Gen Thura Myint Thein Former Namhsan Tactical Operations Command. Managing Director of Myanmar Economic Corporation (MEC) M K6a Col Ye Htut Myanmar Economic Corporation (Annex II, K23a) M K7a Col Myint Aung Managing Director at Myawaddy Trading Co (Annex II, K22j) d.o.b. 11.08.1949 M K7b Nu Nu Yee Wife of Myint Aung, lab technician, d.o.b. 11.11.1954 F K7c Thiha Aung Son of Myint Aung, employed by Schlumberger, d.o.b. 11.06.1982 M K7d Nay Linn Aung Son of Myint Aung, seaman, d.o.b. 11.04.1981 M K8a Col Myo Myint Managing Director at Bandoola Transportation Co (Annex II, K22k) M K8b Khin Htay Htay Wife of Col Myo Myint F K9a Col. Thaung Tin Managing Director of Myanmar Land & Development Ltd M K10a Col Aung San Managing Director at Hsinmin Cement Plant Construction Project (Annex III, IV, no 17) M K11a Maj-Gen Maung Nyo Board of Directors, Union of Myanmar economic holdings Ltd (Annex II, K22a) M K12a Maj-Gen Kyaw Win Board of Directors, Union of Myanmar economic holdings Ltd (Annex II, K22a) M K13a Brig-Gen Khin Aung Myint Board of Directors, Union of Myanmar economic holdings Ltd (Annex II, K22a) M K14a Col Nyun Tun (marines) Board of Directors, Union of Myanmar economic holdings Ltd (Annex II, K22a) M K15a Col Thein Htay (Retired) Board of Directors, Union of Myanmar economic holdings Ltd (Annex II, K22a) M K16a Lt-Col Chit Swe (Retired) Board of Directors, Union of Myanmar economic holdings Ltd (Annex II, K22a) M K17a Myo Nyunt Board of Directors, Union of Myanmar economic holdings Ltd (Annex II, K22a) M K18a Myint Kyine Board of Directors, Union of Myanmar economic holdings Ltd (Annex II, K22a) M K19a Lt-Col Nay Wynn Departmental Managing Director, Myawaddy trading (Annex II, K22j) M Government financial institutions K20a Than Nyein Governor of Central Bank of Myanmar (under Ministry of Finance) M K21a Maung Maung Win Vice Governor of Central Bank of Myanmar (under Ministry of Finance) M K22a Soe Min General Manager of MICB. Managing Director Myanma Investment and Commercial Bank M Enterprises # Name Address Director/Owner/ additional information Date of listing I. UNION OF MYANMAR ECONOMIC HOLDINGS LTD (UMEHL) a.k.a. UNION OF MYANMA ECONOMIC HOLDINGS LTD K22a Union of Myanmar Economic Holdings Ltd a.k.a. Union Of Myanma Economic Holdings Ltd (UMEHL) 189/191 Mahabandoola Rd, corner of 50th St, Yangon Former Chairman: (Lt-Gen) Tin Aye (new position Chairman of the Election Commission). New chairman: Lt-Gen Khin Zaw Oo, Managing Director: Maj-Gen Win Than 13.08.2009 A. MANUFACTURING K22b Myanmar Ruby Enterprise a.k.a. Mayanma Ruby Enterprise 24/26, 2ND fl, Sule Pagoda Rd, Yangon (Midway Bank Building) 13.08.2009 K22c Myanmar Imperial Jade Co Ltd a.k.a. Myanma Imperial Jade Co Ltd 24/26, 2nd fl, Sule Pagoda Rd, Yangon (Midway Bank Building) 13.08.2009 K22d Myanmar Rubber Wood Co Ltd a.k.a. Myanma Rubber Wood Co Ltd 13.08.2009 K22e Myawaddy Clean Drinking Water Service 4/A, No. 3 Main Rd, Mingalardon Tsp Yangon 13.08.2009 K22f Sin Min (King Elephants) Cement Factory (Kyaukse) 189/191 Mahabandoola Rd, corner of 50th St, Yangon Col (retired) Maung Maung Aye, Managing Director 13.08.2009 K22g Ngwe Pin Le (Silver Sea) Livestock Breeding And Fishery Co 1093, Shwe Taung Gyar St, Industrial Zone Ii, Ward 63, South Dagon Tsp, Yangon 13.08.2009 K22h Granite Tile Factory (Kyaikto) 189/191 Mahabandoola Rd, corner of 50th St, Yangon 13.08.2009 K22i Soap Factory (Paung) 189/191 Mahabandoola Rd, corner of 50th St,Yangon Col Myint Aung, Managing Director 13.08.2009 B. TRADING K22j Myawaddy Trading Ltd 189/191 Mahabandoola Rd, corner of 50th St, Yangon Col Myint Aung, Managing Director 13.08.2009 C. SERVICES K22k Bandoola Transportation Co Ltd 399, Thiri Mingalar Rd, Insein Tsp. Yangon and/or Parami Rd, South Okkalapa, Yangon Col. Myo Myint, Managing Director 13.08.2009 K22l Myawaddy Travel Services 24-26 Sule Pagoda Rd, Yangon 13.08.2009 K22m Nawaday Hotel And Travel Services 335/357, Bogyoke Aung San Rd, Pabedan Tsp. Yangon Col. (Retired) Maung Thaung, Managing Director 13.08.2009 K22n Myawaddy Agriculture Services 189/191 Mahabandoola Rd, corner of 50th St, Yangon 13.08.2009 K22o Myanmar Ar (Power) Construction Services a.k.a. Myanma Ar (Power) Construction Services 189/191 Mahabandoola Rd, corner of 50th St, Yangon 13.08.2009 JOINT VENTURES A. MANUFACTURING K22p Myanmar Segal International Ltd a.k.a. Myanma Segal International Ltd Pyay Rd, Pyinmabin Industrial Zone, Mingalardon Tsp, Yangon Be Aung, Manager 13.08.2009 K22q Myanmar Daewoo International a.k.a. Myanma Daewoo International Pyay Rd, Pyinmabin Industrial Zone, Mingalardon Tsp Yangon 13.08.2009 K22r Rothman of Pall Mall Myanmar Private Ltd a.k.a. Rothman of Pall Mall Myanma Private Ltd No. 38, Virginia Park, No. 3, Trunk Rd, Pyinmabin Industrial Zone, Yangon CEO Lai Wei Chin 13.08.2009 K22s Myanmar Brewery Ltd a.k.a. Myanma Brewery Ltd No 45, No 3, Trunk Rd Pyinmabin Industrial Zone, Mingalardon Tsp, Yangon Lt-Col (Retired) Ne Win, Chairman a.k.a. Nay Win 13.08.2009 K22t Myanmar Posco Steel Co Ltd a.k.a. Myanma Posco Steel Co Ltd Plot 22, No. 3, Trunk Rd, Pyinmabin Industrial Zone, Mingalardon Tsp Yangon 13.08.2009 K22u Myanmar Nouveau Steel Co Ltd a.k.a. Myanma Nouveau Steel Co Ltd No. 3, Trunk Rd, Pyinmabin Industrial Zone, Mingalardon Tsp Yangon 13.08.2009 K22v Berger Paint Manufactoring Co Ltd Plot No. 34/A, Pyinmabin Industrial Zone, Mingalardon Tsp Yangon 13.08.2009 K22w The First Automotive Co Ltd Plot No. 47, Pyinmabin Industrial Zone, Mingalardon Tsp, Yangon U Aye Cho and/or Lt-Col Tun Myint, Managing Director 13.08.2009 B. SERVICES K22x National Development Corp. 3/A, Thamthumar St, 7 Mile, Mayangone Tsp, Yangon Dr. Khin Shwe, Chairman 13.08.2009 K22y Hantha Waddy Golf Resort and Myodaw (City) Club Ltd No 1, Konemyinttha St, 7 Mile, Mayangone Tsp, Yangon and Thiri Mingalar Rd, Insein Tsp, Yangon 13.08.2009 II. MYANMAR ECONOMIC CORPORATION (MEC) a.k.a. MYANMA ECONOMIC CORPORATION (MEC) K23a Myanmar Economic Corporation (MEC) a.k.a. Myanma Economic Corporation (MEC) Shwedagon Pagoda Rd Dagon Tsp, Yangon Managing Director: Brig-Gen (Retd) Thura Myint Thein 13.08.2009 K23b Myaing Galay (Rhino Brand Cement Factory) Factories Dept. Mec Head Office, Shwedagon Pagoda Rd, Dagon Tsp, Yangon Col Khin Maung Soe 13.08.2009 K23c Dagon Brewery 555/B, No 4, Highway Rd, Hlaw Gar Ward, Shwe Pyi Thar Tsp, Yangon 13.08.2009 K23d Mec Steel Mills (Hmaw Bi/Pyi/ Ywama) Factories Dept. Mec Head Office, Shwedagon Pagoda Rd, Dagon Tsp, Yangon Col Khin Maung Soe 13.08.2009 K23e Mec Sugar Mill Kant Balu 13.08.2009 K23f Mec Oxygen and Gases Factory Mindama Rd, Mingalardon Tsp, Yangon 13.08.2009 K23g Mec Marble Mine Pyinmanar 13.08.2009 K23h Mec Marble Tiles Factory Loikaw 13.08.2009 K23i Mec Myanmar Cable Wire Factory a.k.a. Mec Myanma Cable Wire Factory No 48, Bamaw A Twin Wun Rd, Zone (4), Hlaing Thar Yar Industrial Zone, Yangon 13.08.2009 K23j Mec Ship Breaking Service Thilawar, Than Nyin Tsp 13.08.2009 K23k Mec Disposable Syringe Factory Factories Dept, Mec Head Office, Shwedagon Pagoda Rd, Dagon Tsp, Yangon 13.08.2009 K23l Gypsum Mine Thibaw 13.08.2009 III. GOVERNMENT-OWNED COMMERCIAL ENTERPRISES K24a Myanma Salt and Marine Chemicals Enterprise a.k.a. Myanmar Salt and Marine Chemicals Enterprise Thakayta Township, Yangon Managing Director: Win Htain (Ministry of Mines) 13.08.2009 K25a Myanmar Defence Products Industry a.k.a. Myanma Defence Products Industry Ngyaung Chay Dauk (Ministry of Defence) 13.08.2009 K26a Myanma Timber Enterprise a.k.a. Myanma Timber Enterprise Myanma Timber Enterprise Head Office, Ahlone, Yangon and 504-506, Merchant Rd, Kyauktada, Yangon Former Managing Director: Win Tun. New position: Minister for Forestry 13.08.2009 K27a Myanmar Gems Enterprise a.k.a. Myanma Gems Enterprise (Ministry of Mines), Head Office Building 19, Naypyitaw Managing Director: Thein Swe 13.08.2009 K28a Myanmar Pearls Enterprise a.k.a. Myanma Pearls Enterprise (Ministry of Mines), Head Office Building 19, Naypyitaw Managing Director: Maung Toe 13.08.2009 K29a Myanmar Mining Enterprise Number 1 a.k.a. Myanma Mining Enterprise Number 1 (Ministry of Mines), Head Office Building 19, Naypyitaw Managing Director: Saw Lwin 13.08.2009 K30a Myanmar Mining Enterprise Number 2 a.k.a. Myanma Mining Enterprise Number 2 (Ministry of Mines), Head Office Building 19, Naypyitaw Managing Director: Hla Theing 13.08.2009 K31a Myanmar Mining Enterprise Number 3 a.k.a. Myanma Mining Enterprise Number 1 (Ministry of Mines), Head Office Building 19, Naypyitaw Managing Director: San Tun 13.08.2009 K32a Myanma Machine Tool and Electrical Industries (MTEI) a.k.a. Myanmar Machine Tool and Electrical Industries (MTEI) Block No. (12), Parami Rd, Hlaing Township Yangon, Myanmar Telephone: 095-1-660437, 662324, 650822 Managing Director: Kyaw Win Director: Win Tint 13.08.2009 K33a Myanmar Paper & Chemical Industries a.k.a. Myanma Paper & Chemical Industries Managing Director: Nyunt Aung 13.08.2009 K34a Myanma General and Maintenance Industries a.k.a. Myanmar General and Maintenance Industries Managing Director: Aye Mauk 13.08.2009 K35a Road Transport Enterprise (Ministry of Transport) Managing Director: Thein Swe 13.08.2009 K36a Inland Water Transport No. 50, Pansodan St, Kyauktada Township, Yangon, Union of Myanmar Managing Director: Soe Tint 13.08.2009 K37a Myanma Shipyards, a.k.a. Myanmar Shipyards, Sinmalike Bayintnaung Rd, Kamayut Township Yangon Managing Director: Kyi Soe 13.08.2009 K38a Myanma Five Star Line, a.k.a. Myanmar Five Star Line 132-136, Theinbyu Rd, P.O. Box,1221,Yangon Managing Director: Maung Maung Nyein 13.08.2009 K39a Myanma Automobile and Diesel Engine Industries a.k.a. Myanmar Automobile and Diesel Engine Industries 56, Kaba Aye Pagoda Rd, Yankin Township, Yangon Managing Director: Hla Myint Thein 13.08.2009 K40a Myanma Industrial Construction Services a.k.a. Myanmar Industrial Construction Services No. (1), Thitsa Rd, Yankin Township, Yangon, Myanmar Managing Director: Soe Win 13.08.2009 K41a Myanmar Machinery and Electric Appliances Enterprise a.k.a. Myanma Machinery and Electric Appliances Enterprise Hlaing Township, Yangon 13.08.2009 IV. STATE-OWNED MEDIA COMPANIES INVOLVED IN PROMOTING THE REGIMES POLICIES AND PROPAGANDA K42a Myanmar News and Periodicals Enterprise a.k.a. Myanma News and Periodicals Enterprise 212 Theinbyu Rd, Botahtaung Township, Yangon (tel: +95-1-200810, +95-1-200809) Managing Director: Soe Win (wife: Than Than Aye, member of MWAF) 13.08.2009 K43a Myanmar Radio and Television (MRTV) a.k.a. Myanma Radio and Television (MRTV) Pyay Rd, Kamayut Township, Yangon (tel: +95-1-527122, +95-1-527119) Director General: Khin Maung Htay (wife: Nwe New, member of MWAF) 13.08.2009 K44a Myawaddy Television, Tatmadaw Telecasting Unit Hmawbi Township, Yangon (tel: +95-1-600294) 13.08.2009 K45a Myanma Motion Picture Enterprise, a.k.a. Myanmar Motion Picture Enterprise Managing Director: Aung Myo Myint (wife: Malar Win, member of MWAF) 13.08.2009